Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 1 of
                                           55



                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF LOUISIANA


                                                 )
   In re:                                        )    Chapter 11
                                                 )
   FIRST NBC BANK HOLDING COMPANY                )    Case No. 17-11213
                                                 )
                                  Debtor         )    Section A
                                                 )



                   JOINT CHAPTER 11 PLAN OF REORGANIZATION
                     FOR FIRST NBC BANK HOLDING COMPANY




   Dated: May 3, 2019
                                            JEFFREY D. STERNKLAR, LLC
   THE STEFFES FIRM, LLC                    Jeffrey D. Sternklar
   William E. Steffes, Esq.                 26th Floor
   bsteffes@steffeslaw.com                  225 Franklin Street
   Barbara B. Parsons                       Boston, MA 02110
   bparsons@steffeslaw.com
   13702 Coursey Blvd., Bldg. 3                           and
   Baton Rouge, Louisiana 70817
   (225) 751-1751                           STEWART, ROBBINS & BROWN, LLC
   (225) 751-1998 Facsimile                 Paul Douglas Stewart, Jr.
   Counsel to the Debtor                    dstewart@stewartrobbins.com
                                            Brandon Brown
                                            bbrown@stewartrobbins.com
                                            301 Main Street, Suite 1640
                                            P. 0. Box 2348
                                            Baton Rouge, LA 70821-2348


                                            Co-Counsel to the Official Committee of
                                            Unsecured Creditors
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 2 of
                                           55


                                                    TABLE OF CONTENTS

                                                                                                                                             Page

   INTRODUCTION……………………………………………………………………………….1
   ARTICLE I. DEFINITIONS; RULES FOR INTERPRETATION ......................................... 3
      1.1       Definitions....................................................................................................................... 3
      1.2       Rules for Interpretation. ................................................................................................ 12
      1.3       Computation of Time. ................................................................................................... 13
      1.4       Appendices and Plan Documents.................................................................................. 13
   ARTICLE II. TREATMENT OF ADMINISTRATIVE, PRIORITY TAX, AND
   UNCLASSIFIED CLAIMS ........................................................................................................ 13
      2.1       Treatment of Administrative Expense Claims. ............................................................. 14
      2.2       Treatment of Quarterly Fees. ........................................................................................ 15
      2.3       Treatment of Priority Tax Claims. ................................................................................ 15
   ARTICLE III. CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS ................. 15
      3.1       General. ......................................................................................................................... 15
      3.2       Classification of Claims and Equity Interests ............................................................... 16
      3.3       Treatment of Claims and Equity Interests in the Debtor. ............................................. 16
   ARTICLE IV. IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND
   EQUITY INTERESTS ............................................................................................................... 18
      4.1       Unimpaired Classes of Claims and Equity Interests. .................................................... 18
      4.2       Impaired Classes of Claims and Equity Interests. ........................................................ 18
      4.3       Impairment Controversies............................................................................................. 18
   ARTICLE V. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF
   REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR EQUITY INTERESTS . 19
      5.1       Classes Entitled to Vote. ............................................................................................... 19
      5.2       Acceptance by an Impaired Class of Claims. ............................................................... 19
      5.3       Confirmability and Severability of this Plan. ............................................................... 19
   ARTICLE VI. MEANS FOR IMPLEMENTATION OF THE PLAN .................................. 20
      6.1       First Round Investment and Exit Facility. .................................................................... 20
      6.2       Senior Debt and Subordinated Debt of the Reorganized Debtor. ............................... 201
      6.3       Establishment of the Administrative Expense and Priority Reserve .......................... 221
      6.4       Establishment of the Special Purpose Vehicles ............................................................ 21
      6.5       Corporate Action ......................................................................................................... 252
      6.6       Preservation of Causes of Action................................................................................ 262


                                                                          ii
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 3 of
                                           55


      6.7     Establishment of the Litigation and Distribution Trust and Appointment of the
      Litigation and Distribution Trustee. .......................................................................................... 25
      6.8        Vesting of the Tort Claims and Insurance Policies………………………………..…..25
      6.9        Sources of Cash for Plan Distributions. ........................................................................ 26
      6.10       Continued Corporate Existence and Vesting of Assets in the Debtor………………...26
      6.11       Cancellation of Instruments…………………………………………………………...26
      6.12       Dissolution of the Committee…………………………………………………………27
      6.13       Delisting of Stock……………………………………………………………………..27
   ARTICLE VII. THE LITIGATION AND DISTRIBUTION TRUST ................................... 27
      7.1        Establishment of Litigation and Distribution Trust. ..................................................... 27
      7.2        Execution of the Litigation and Distribution Trust Agreement. ................................... 28
      7.3        Litigation and Distribution Trust Assets. ...................................................................... 28
      7.4        Governance of Litigation and Distribution Trust.......................................................... 29
      7.5        Litigation and Distribution Trustee. .............................................................................. 29
      7.6        Indemnification. ............................................................................................................ 31
      7.7        LT Reserves. ............................................................................................................... 312
      7.8        Discharge of Litigation and Distribution Trustee and Dissolution. .............................. 32
      7.9        Taxes. .......................................................................................................................... 323
   ARTICLE VIII. INJUNCTIONS, EXCULPATION AND LIMITATIONS ON
   LIABILITY ................................................................................................................................. 34
      8.1        Term of Bankruptcy Injunction or Stays. ................................................................... 345
      8.2        Discharge…………………………………………………………………...…………35
      8.3        Injunction. ..................................................................................................................... 35
      8.4        Exculpation. .................................................................................................................. 36
      8.5        Limitation on Liability of Litigation and Distribution Trustee..................................... 36
      8.6        D&O Claims and D&O Policies..……………………………………………………..36
      8.7        SEC Rights Preserved…………………………………………………………………36
   ARTICLE IX. PLAN DISTRIBUTION PROVISIONS.......................................................... 37
      9.1        Plan Distributions.......................................................................................................... 37
      9.2        Timing of Plan Distributions. ....................................................................................... 37
      9.3        Delivery of Plan Distributions and Undeliverable or Unclaimed Distributions. .......... 37
      9.4        Plan Distributions Subject to Withholding and Reporting Requirements. ................... 38
      9.5        Manner of Payment Under the Plan. ............................................................................. 39
      9.6        Minimum Distributions................................................................................................. 39
      9.7        Rounding. ...................................................................................................................... 39
                                                                          iii
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 4 of
                                           55


      9.8        Settlement of Claims and Controversies………………………………………………39
      9.9        Setoffs and Recoupments.............................................................................................. 39
   ARTICLE X. PROCEDURES FOR RESOLVING AND TREATING CONTESTED
   CLAIMS....................................................................................................................................... 40
      10.1       Claim Objection Deadline............................................................................................. 40
      10.2       Prosecution of Contested Claims. ................................................................................. 40
      10.3       Claims Settlement. ........................................................................................................ 40
      10.4       Entitlement to Plan Distributions upon Allowance. ..................................................... 40
      10.5       Estimation of Claims..................................................................................................... 41
   ARTICLE XI. CONDITIONS PRECEDENT TO CONFIRMATION OF THE PLAN
   AND THE OCCURRENCE OF THE EFFECTIVE DATE ................................................... 41
      11.1       Conditions Precedent to Confirmation.......................................................................... 41
      11.2       Conditions Precedent to the Occurrence of the Effective Date. ................................... 41
      11.3       Waiver of Conditions. ................................................................................................... 42
      11.4       Effect of Non-Occurrence of the Effective Date. ......................................................... 42
   ARTICLE XII. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
   LEASES ....................................................................................................................................... 43
      12.1       Assumption and Rejection of Executory Contracts and Unexpired Leases. ................ 43
      12.2       Claims Arising from Rejection, Expiration or Termination. ........................................ 43
   ARTICLE XIII. RETENTION OF JURISDICTION ............................................................. 44
   ARTICLE XIV. MISCELLANEOUS PROVISIONS ............................................................. 45
      14.1       Satisfaction of Claims. .................................................................................................. 45
      14.2       Special Provisions Regarding Insurance Policies and Insured Claims. ........................ 46
      14.3       Third Party Agreements; Subordination. ...................................................................... 46
      14.4       Service of Documents. .................................................................................................. 47
      14.5       Headings. ...................................................................................................................... 48
      14.6       Governing Law. ............................................................................................................ 48
      14.7       Exemption from Transfer Taxes. .................................................................................. 48
      14.8       Notice of Entry of Confirmation Order and Relevant Dates. ....................................... 48
      14.9           Interest and Attorneys’ Fees. .................................................................................... 48
      14.10          Modification of the Plan. .......................................................................................... 48
      14.11          Revocation of Plan. ................................................................................................... 49
      14.12          Compliance with Tax Requirements......................................................................... 49
      14.13          Binding Effect. .......................................................................................................... 49
      14.14          Rates.......................................................................................................................... 49

                                                                           iv
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 5 of
                                           55


     14.15   Extensions of Time. .................................................................................................. 50
     14.16   No Admissions. ......................................................................................................... 50




                                                                v
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 6 of
                                           55


                                           INTRODUCTION

           First NBC Bank Holding Company and the Committee (collectively, the “Plan
   Proponents”) hereby propose the following chapter 11 plan of reorganization for the resolution of
   all outstanding Claims against and Equity Interests in the Debtor in this Chapter 11 Case.

           Reference is made to the Disclosure Statement for a discussion of the Debtor’s history,
   business, properties and operations, risk factors, a summary and analysis of this Plan, and certain
   related matters. Subject to certain restrictions and requirements set forth herein, including, without
   limitation, Sections 14.11 and 14.12 of this Plan, and in section 1127 of the Bankruptcy Code and
   Bankruptcy Rule 3019, the Plan Proponents reserve the right to alter, amend, modify, revoke or
   withdraw this Plan prior to its substantial consummation in accordance with the terms hereof, the
   Confirmation Order, and the Bankruptcy Code.

        TRANSMITTED WITH THIS PLAN IS A COPY OF THE DISCLOSURE
   STATEMENT REQUIRED BY SECTION 1125 OF THE BANKRUPTCY CODE
   (TOGETHER WITH ITS EXHIBITS, AND AS AMENDED FROM TIME TO TIME, THE
   “DISCLOSURE STATEMENT”) THE PLAN PROPONENTS URGE ALL CLAIMANTS
   AND OTHER PARTIES IN INTEREST TO READ THIS PLAN AND THE DISCLOSURE
   STATEMENT IN THEIR ENTIRETY. NO SOLICITATION MATERIALS OTHER
   THAN THE DISCLOSURE STATEMENT AND ANY DOCUMENTS, SCHEDULES,
   EXHIBITS OR LETTERS ATTACHED THERETO OR REFERENCED THEREIN HAVE
   BEEN AUTHORIZED BY THE PLAN PROPONENTS OR THE BANKRUPTCY COURT
   FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF THIS PLAN.

        THE VOTING DEADLINE TO ACCEPT OR REJECT THIS PLAN IS 5:00 P.M.,
   CENTRAL TIME, _____________, 2019 UNLESS EXTENDED BY ORDER OF THE
   UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
   LOUISIANA.

        THE PLAN PROPONENTS BELIEVE THAT THIS PLAN WILL ENABLE THE
   LITIGATION AND DISTRIBUTION TRUST TO RECEIVE AND EFFICIENTLY
   LIQUIDATE CERTAIN ASSETS OF THE DEBTOR AS WELL AS THE GUARANTEED
   CASH PAYMENT AMOUNT FOR THE BENEFIT OF ITS CREDITORS WHILE
   PRESERVING ITS EQUITY INTERESTS AND THE DEBTOR ITSELF AS AN
   ONGOING VIABLE BUSINESS ENTITY AS THE REORGANIZED DEBTOR,
   THEREBY    ACCOMPLISHING     THE  OBJECTIVES   OF   CHAPTER   11.
   ADDITIONALLY, THE PLAN PROPONENTS BELIEVE THE PLAN PRESENTS THE
   MOST ADVANTAGEOUS OUTCOME FOR ALL THE DEBTOR’S CREDITORS AND
   EQUITY INTERESTS AND THAT, THEREFORE, CONFIRMATION OF THE PLAN IS
   IN THE BEST INTERESTS OF THE ESTATE.       THE PLAN PROPONENTS
   RECOMMEND THAT CREDITORS VOTE TO ACCEPT THE PLAN.

        BY ORDER DATED _______________, 2019, THE BANKRUPTCY COURT
   APPROVED THE DISCLOSURE STATEMENT AS CONTAINING ADEQUATE
   INFORMATION TO PERMIT THE HOLDERS OF CLAIMS AGAINST THE DEBTOR
   TO MAKE REASONABLY INFORMED DECISIONS IN EXERCISING THEIR RIGHT

                                                     1
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 7 of
                                           55


   TO VOTE ON THE PLAN. APPROVAL OF THE DISCLOSURE STATEMENT BY THE
   BANKRUPTCY COURT, HOWEVER, DOES NOT CONSTITUTE A DETERMINATION
   ON THE MERITS OF THIS PLAN.

         THERE HAS BEEN NO INDEPENDENT AUDIT OF THE INFORMATION
   CONTAINED IN THE DISCLOSURE STATEMENT OR THIS PLAN EXCEPT AS
   EXPRESSLY INDICATED THEREIN. THE DISCLOSURE STATEMENT AND PLAN
   WERE COMPILED FROM INFORMATION OBTAINED BY THE PLAN PROPONENTS
   FROM NUMEROUS SOURCES AND ARE BELIEVED TO BE ACCURATE TO THE
   BEST OF THEIR KNOWLEDGE, INFORMATION AND BELIEF. HOLDERS OF
   CLAIMS AND EQUITY INTERESTS MUST RELY ON THEIR OWN EXAMINATION
   OF THE DEBTOR AND THE TERMS OF THIS PLAN, INCLUDING WITH RESPECT
   TO THE MERITS AND RISKS INVOLVED. FOR THE CONVENIENCE OF HOLDERS
   OF CLAIMS AND EQUITY INTERESTS, THE DISCLOSURE STATEMENT
   SUMMARIZES THE TERMS OF THIS PLAN. IF ANY INCONSISTENCY EXISTS
   BETWEEN THE PLAN AND THE DISCLOSURE STATEMENT, THE TERMS OF THIS
   PLAN ARE CONTROLLING. THE DISCLOSURE STATEMENT MAY NOT BE
   RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE WHETHER TO
   VOTE TO ACCEPT OR REJECT THIS PLAN. NOTHING STATED IN THE
   DISCLOSURE STATEMENT SHALL BE DEEMED OR CONSTRUED AS AN
   ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN
   ANY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY, OR BE
   DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF
   THIS PLAN ON THE DEBTOR OR HOLDERS OF CLAIMS OR EQUITY INTERESTS.
   CERTAIN STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT, BY
   THEIR NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
   ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS
   WILL REFLECT ACTUAL OUTCOMES.

        SUMMARIES OF PROVISIONS OF AGREEMENTS REFERRED TO IN THIS
   PLAN AND THE DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE,
   AND ARE SUBJECT TO AND QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO,
   THE FULL TEXT OF THE APPLICABLE AGREEMENT, INCLUDING THE
   DEFINITIONS OF TERMS CONTAINED IN SUCH AGREEMENT.

         HOLDERS OF CLAIMS OR EQUITY INTERESTS SHOULD NOT CONSTRUE
   THE CONTENTS OF THIS PLAN OR THE DISCLOSURE STATEMENT AS
   PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE. EACH SUCH
   HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL, AND
   TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THE SOLICITATION,
   THIS PLAN AND THE TRANSACTIONS CONTEMPLATED THEREBY.

        HOLDERS OF CLAIMS OR EQUITY INTERESTS AND OTHER THIRD
   PARTIES SHOULD BE AWARE THAT THIS PLAN CONTAINS INJUNCTIONS AND
   RELEASES THAT MAY MATERIALLY AFFECT THEIR RIGHTS.



                                          2
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 8 of
                                           55


                                              ARTICLE I.

                         DEFINITIONS; RULES FOR INTERPRETATION

   1.1    Definitions.

           As used herein, capitalized terms shall have the respective meanings set forth below. Any
   term that is not otherwise defined herein, but that is used in the Bankruptcy Code or the Bankruptcy
   Rules, shall have the meaning given to that term in the Bankruptcy Code or the Bankruptcy Rules,
   as applicable.

          1.1.1    Administrative Bar Date means May 13, 2019, the deadline to file proofs of
   claim in the Chapter 11 Cases with respect to Administrative Expense Claims other than Fee
   Claims.

           1.1.2      Administrative Expense Claim means a Claim (other than a Claim included in a
   Class under this Plan) that is entitled to priority in accordance with sections 503(b) and 507(a)(2)
   of the Bankruptcy Code or Order of the Bankruptcy Court, including, without limitation, (i) Claims
   incurred by the Debtor (or its Estate) on or after the Petition Date and before the Effective Date
   for the actual, necessary costs and expenses of preserving the Estate, including, without limitation,
   Fee Claims.

          1.1.3      Administrative Expense and Priority Reserve means the Cash from the Estate
   reserved by the Debtor for the payment of all Unclassified Claims as set forth in Article II of the
   Plan and all Class 1 Claims as set forth in Article III of the Plan.

         1.1.4     Affiliate shall have the meaning ascribed to such term in section 101(2) of the
   Bankruptcy Code.

          1.1.5      Allowed, when used

                 a.     with respect to any Claim, means such Claim to the extent it is not a
   Contested Claim or a Disallowed Claim; and

                 b.      with respect to Equity Interests in the Debtor, means the Equity Interests in
   such Debtor as reflected in the stock ledger or similar register of the Debtor as of the Effective
   Date.

          For the avoidance of doubt, to the extent a Claim is not Allowed, such Claim is still subject
   to objection based upon any potentially applicable rights of avoidance, setoff, or subordination,
   and any other grounds or defenses.

           For the further avoidance of doubt, any Claims allowed solely for the purpose of voting to
   accept or reject the Plan pursuant to an Order of the Bankruptcy Court shall not be considered
   “Allowed” under this Plan absent further Order of the Bankruptcy Court. Unless otherwise
   specified in this Plan or by Order of the Bankruptcy Court, “Allowed” Claims shall not, for the
   purposes of computation of distributions under the Plan, include interest on such Claims from and
   after the Petition Date.

                                                    3
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 9 of
                                           55


           1.1.6    Aggregate Settlement Amount means $4,250,000 in Cash reserved from the
   First Round Investment for Class 2 Claims and the Reorganized Debtor, as applicable.

          1.1.7      Avoidance Actions means all Causes of Action of the Estate that arise under
   chapter 5 of the Bankruptcy Code, including under section 502, 542, 544, 545, 547, 548, 549, 550,
   551, 552 and/or 553 of the Bankruptcy Code, and any other avoidance actions under the
   Bankruptcy Code or applicable non-bankruptcy law and the proceeds thereof and property
   received thereby whether by judgment, settlement, or otherwise.

           1.1.8     Bankruptcy Code means the Bankruptcy Reform Act of 1978, as codified at title
   11 of the United States Code, as amended from time to time and applicable to the Chapter 11 Case.

           1.1.9      Bankruptcy Court means the United States Bankruptcy Court for the Eastern
   District of Louisiana.

           1.1.10   Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
   promulgated by the United States Supreme Court pursuant to section 2075 of title 28 of the United
   States Code and any local rules of the Bankruptcy Court, as applicable to the Chapter 11 Case.

           1.1.11    Bar Dates means the General Bar Date, the Administrative Bar Date, and any
   other applicable deadline to file a proof of claim in the Chapter 11 Case.

          1.1.12    Bar Date Orders means the Order [Doc. 119] entered on September 1, 2017,
   which set the General Bar Date and the Order [Doc. 543] entered on April 2, 2019, which set the
   Administrative Bar Date.

            1.1.13   Bondholder Claims means the Claims of holders of the Legacy Subordinated
   Notes.

           1.1.14    Bondholder Retained Interests means all of a Bondholder’s rights, title and
   interests, on account of its Bondholder Claim, to Plan Distributions from the Litigation and
   Distribution Trust.

            1.1.15   Bondholders means the holders of the Legacy Subordinated Notes.

          1.1.16     Business Day means any day other than a Saturday, a Sunday, a “legal holiday”
   (as defined by Bankruptcy Rule 9006(a)), or any other day on which commercial banks are
   required or authorized to close for business in New York, New York.

          1.1.17    Cash means legal tender of the United States of America or equivalents thereof,
   including, without limitation, payment in such tender by check, wire transfer or any other
   customary payment method.

            1.1.18     Causes of Action means all claims, actions, causes of action, choses in action,
   liabilities, obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
   specialties, covenants, contracts, controversies, agreements, promises, variances, trespasses,
   damages or judgments, remedies, rights of setoff, third-party claims, subrogation claims,
   contribution claims, reimbursement claims, indemnity claims, counterclaims, and crossclaims,

                                                   4
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 10 of
                                           55


   whether known, unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated,
   fixed, contingent, matured, unmatured, disputed, undisputed, foreseen, unforeseen, asserted,
   assertable directly or derivatively, arising in law, equity or otherwise, that exist and/or are or may
   be pending on the Effective Date, against any Person, whether asserted or unasserted as of the
   Effective Date that constitute “property of the Debtor’s estate” as defined in 11 U.S.C. §541,
   including, without limitation: (i) the right to object to Claims and Equity Interests; (ii) all
   Avoidance Actions; and (iii) all Tort Claims. Any and all Causes of Action are preserved under
   the Plan and nothing in this definition is intended to determine ownership of, or rights with respect
   to, claims and/or causes of action with respect to First NBC Bank or assets of First NBC Bank
   between the Debtor and/or the Liquidating Trustee as successor-in-interest under the Plan and the
   FDIC as Receiver for First NBC Bank.

           1.1.19   Chapter 11 Case means the case commenced on the Petition Date by the Debtor
   in the Bankruptcy Court under chapter 11 of the Bankruptcy Code as Case No. 17-11213.

           1.1.20    Claim shall have the meaning ascribed to such term in section 101(5) of the
   Bankruptcy Code. For the avoidance of doubt, “Claim” includes, without limitation, a right to
   payment, or equitable relief that gives rise to a right to payment, that has or has not accrued under
   non-bankruptcy law that is created by one or more acts or omissions of the Debtor if: (a) the act(s)
   or omission(s) occurred before or at the time of the Effective Date; (b) the act(s) or omission(s)
   may be sufficient to establish liability when injuries/damages are manifested; and (c) at the time
   of the Effective Date, the Debtor have received one or more demands for payment for injuries or
   damages arising from such acts or omissions.

           1.1.21     Claim Objection Deadline means the deadline for filing objections to Claims as
   set forth in Section 10.1 of this Plan.

           1.1.22   Class means a category of Claims or Equity Interests set forth in Article III of
   this Plan, as such term is used and described in section 1122 and section 1123(a)(1) of the
   Bankruptcy Code.

          1.1.23    Committee means the official committee of unsecured creditors appointed in the
   Chapter 11 Case by the U.S. Trustee pursuant to section 1102(a) of the Bankruptcy Code.

           1.1.24    Confirmation Date means the date on which the Clerk of the Bankruptcy Court
   enters the Confirmation Order on its docket.

          1.1.25    Confirmation Hearing means the hearing held by the Bankruptcy Court to
   consider confirmation of the Plan, as such hearing may be continued from time to time.

          1.1.26     Confirmation Order means the order of the Bankruptcy Court confirming this
   Plan pursuant to section 1129 of the Bankruptcy Code.

          1.1.27        Contested, when used

                   a.       with respect to a Claim, means such Claim



                                                     5
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 11 of
                                           55


                         i.     to the extent it is listed in the Schedules as disputed, contingent, or
          unliquidated, in whole or in part, and as to which no proof of claim has been filed;

                         ii.      if it is listed in the Schedules as undisputed, liquidated, and not
          contingent and as to which a proof of claim has been filed with the Bankruptcy Court, to
          the extent (A) the proof of claim amount exceeds the amount indicated in the Schedules,
          or (B) the proof of claim priority differs from the priority set forth in the Schedules, in each
          case as to which an objection was filed on or before the Claim Objection Deadline, unless
          and to the extent allowed in amount and/or priority by a Final Order of the Bankruptcy
          Court or the Plan;

                          iii.   if it is not listed in the Schedules or was listed in the Schedules as
          disputed, contingent or unliquidated, in whole or in part, but as to which a proof of claim
          has been filed with the Bankruptcy Court and as to which an objection was filed on or
          before the Claim Objection Deadline, unless and to the extent allowed in amount and/or
          priority by a Final Order of the Bankruptcy Court or the Plan; or

                        iv.    as to which an objection has been or may be filed on or before the
          Claim Objection Deadline; provided, that a Claim that is fixed in amount and priority
          pursuant to the Plan or by Final Order on or before the Effective Date shall not be a
          Contested Claim; and

                    b.      with respect to an Equity Interest, means such Equity Interest to the extent
   it is not reflected on the applicable Debtor’s stock transfer register as of the Effective Date.

          1.1.28     D&O Claims means any and all rights and claims against the Debtor’s current
   and/or former directors and officers for pre-petition acts of whatever nature and the proceeds of
   any such claims, including any D&O Policies or other Insurance Policies associated therewith.

            1.1.29    D&O Policies means any Insurance Policy insuring the Debtor’s officers and/or
   directors, including the Financial Institutions Select Insurance Policy, Number DOP 9311203-04,
   issued by Zurich American Insurance Company, with a policy period of June 9, 2015 through
   December 31, 2016 and all excess liability insurance policies for the period of June 9, 2015 through
   December 31, 2016, including: (a) Continental Casualty Company, Policy No. 596594782, (b)
   Federal Insurance Company, Policy No. 8243-6165, (c) Great American Insurance Group, Policy
   No. DFX1491031, (d) Illinois National Insurance Company, Policy No. 01-415-73-85; and, the
   Officers and Corporate Liability Insurance Policy, Number 14-MGU-16-A39690, issued by U.S.
   Specialty Insurance Company, with a policy period of December 31, 2016 through December 31,
   2017 and any excess liability insurance policies for the period of December 31, 2016 through
   December 31, 2017, including: (a) US Specialty Insurance Company, Policy No. 14-MGU-16-
   A39694; (b) XL Specialty Insurance Company, Policy No. ELU148261-16; (c) Illinois National
   Insurance Company, Policy No. 06-473-18-11; (d) Freedom Specialty Insurance Company, Policy
   No. XMF1602583; (e) Markel American Insurance Company, Policy No. MKLM6EL0002907;
   (f) Berkshire Hathaway Specialty Insurance Company, Policy No. 47-EPF-303265-01; and, (g)
   Illinois National Insurance Company, Policy No. 06-481-51-29.




                                                     6
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 12 of
                                           55


           1.1.30     Debtor means First NBC Bank Holding Company prior to the occurrence of the
   Effective Date.

          1.1.31     Debtor in Possession means the Debtor, in its capacity as a debtor in possession
   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

          1.1.32    Disallowed, when used with respect to a Claim or Equity Interest, means all or
   such part of a Claim or Equity Interest that has been disallowed or released by a Final Order,
   operation of law, written release or settlement, the provisions of this Plan, or otherwise, or
   withdrawn by the holder of the Claim or Equity Interest.

           1.1.33    Disclosure Statement means the disclosure statement filed with respect to the
   Plan, as it may be amended, supplemented or otherwise modified from time to time, and the
   exhibits and schedules thereto.

           1.1.34     Disclosure Statement Order means the order entered by the Bankruptcy Court
   (a) approving the Disclosure Statement as containing adequate information required under section
   1125 of the Bankruptcy Code, and (b) authorizing the use of the Disclosure Statement for soliciting
   votes on the Plan.

          1.1.35     Distribution Reserve means any reserve established by the Litigation and
   Distribution Trustee on account of Contested Claims of any Litigation and Distribution Trust
   Beneficiary which, if Allowed, would entitle such Litigation and Distribution Trust Beneficiary to
   a Plan Distribution.

          1.1.36    Effective Date means a date selected by the Plan Proponents jointly which shall
   be a Business Day that is no later than three (3) days after all of the conditions specified in Section
   11.2 have been satisfied or waived in accordance with Section 11.3 of this Plan.

           1.1.37     Equity Interest means (i) any outstanding ownership interest in any of the
   Debtor, including, without limitation, interests evidenced by common or preferred stock,
   membership interests, options, stock appreciation rights, restricted stock, restricted stock units or
   their equivalents, or other rights to purchase or otherwise receive any ownership interest in the
   Debtor and any right to payment or compensation based upon any such interest, whether or not
   such interest is owned by the holder of such right to payment or compensation, and (ii) any Claim
   against the Debtor that is subordinated and has the same priority as common or preferred stock by
   operation of the Bankruptcy Code or any order entered by the Bankruptcy Court.

         1.1.38    Estate means the estate of the Debtor created under section 541 of the
   Bankruptcy Code.

            1.1.39    Estate Cash means all Cash of the Debtor and the Estate as of the Effective Date
   remaining after payment (or reserve for payment) of all Unclassified Claims as set forth in Article
   II of this Plan and Allowed Class 1 Claims as set forth in Article III of this Plan.

           1.1.40      Exculpated Parties means all Persons that are or were at any time on or after the
   Petition Date, and whether or not any such Person currently retains such capacity or position, (i)
   the Debtor; (ii) the Committee or a member of the Committee, solely in its capacity as a Committee

                                                     7
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 13 of
                                           55


   member; (iii) Professional Persons, to the extent such parties are or were acting in such capacity
   on behalf of any of the Persons identified in (i) or (ii) above on or after the Petition Date; and (iv)
   the Indenture Trustee.

            1.1.41    Fee Application means an application for allowance and payment of a Fee
   Claim.

            1.1.42    Fee Claim means a Claim of a Professional.

           1.1.43      Final Order means an order or judgment of the Bankruptcy Court (or any other
   court or adjudicative body of competent jurisdiction) entered on the docket of such court, which
   has not been reversed, vacated or stayed and as to which (a) the time to appeal, petition for
   certiorari or move for a new trial, reargument or rehearing has expired and as to which no appeal,
   petition for certiorari, motion for a new trial, reargument or rehearing shall then be pending, or (b)
   if an appeal, writ of certiorari, new trial, reargument or rehearing thereof has been sought, such
   order or judgment of the Bankruptcy Court (or any other court or adjudicative body) shall have
   been affirmed by the highest court to which such order was appealed, or certiorari shall have been
   denied or resulted in no modification of such order, and the time to take any further appeal, petition
   for certiorari or move for a new trial, reargument or rehearing shall have expired; provided,
   however, no order or judgment shall fail to be a Final Order solely because of the possibility that
   a motion pursuant to section 502(j) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal
   Rules of Civil Procedure or Bankruptcy Rule 9024 may be filed with respect to such order.

          1.1.44    First Round Investment means the $5,000,000 in Cash, held in an escrow
   account by the Debtor’s bankruptcy counsel pursuant to the FRI Escrow Agreement, provided for
   purposes of Plan Distributions and future business operations of the Reorganized Debtor.

          1.1.45      First Round Investors means the Persons who will fund the First Round
   Investment.

            1.1.46    FNBC means First NBC Bank Holding Company

          1.1.47   FRI Escrow Agreement means that certain agreement between the Debtor, the
   First Round Investors and the Committee governing use and availability of the First Round
   Investment, which shall be substantially in the form filed with the Bankruptcy Court as a Plan
   Document.

           1.1.48    General Bar Date means October 20, 2017, the general deadline to file proofs of
   claim in the Chapter 11 Case (or November 7, 2017, with respect to governmental units)
   established by the General Bar Date Order.

          1.1.49     General Unsecured Claim means any Claim against the Debtor, including any
   Bondholder Claim, which is not an Administrative Expense Claim (including Fee Claims), a fee
   payable pursuant to section 1930 of title 28 of the United States Code, a Priority Tax Claim, an
   Insured Claim, or a Priority NQDC Claim, and shall not include Disallowed Claims.




                                                     8
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 14 of
                                           55


          1.1.50    Indenture means that certain Indenture by and between U.S. Bank National
   Association, as Indenture Trustee, and FNBC, as Issuer, dated as of February 18, 2015, as
   amended.

          1.1.51    Indenture Trustee means U.S. Bank National Association, as Indenture Trustee,
   under the Indenture.

           1.1.52    Insider means a Person that would fall within the definition ascribed to such term
   in section 101(31) of the Bankruptcy Code.

           1.1.53    Insurance Policies means, collectively, any policies of insurance coverage of any
   kind (including any and all amendments, endorsements, renewals, and extensions thereof) that at
   any time belonged or belong to or included or include the Debtor as a named insured, additional
   insured, or beneficiary, including, without limitation, the D&O Policies.

           1.1.54     Internal Revenue Code means the Internal Revenue Code of 1986, as amended,
   codified at title 26 of the United States Code, together with any applicable rulings, regulations
   (including temporary and proposed regulations) promulgated thereunder, judicial decisions, and
   notices, announcements and other releases of the United States Treasury Department or the IRS.

          1.1.55     IRS means the Internal Revenue Service.

          1.1.56     Legacy Subordinated Notes means those certain subordinated notes issued by
   FNBC on February 18, 2015 in a private placement offering in the aggregate principal amount of
   $60 million, with a maturity date of February 18, 2025 and bearing interest at a rate of 5.75% per
   annum, some or all of which were subsequently exchanged for identical new notes, registered
   under the Securities Act and generally not subject to transfer restrictions, all as more fully
   described in FNBC’s filing of Form S-4 Registration Statement under the Securities Act on August
   18, 2015.

           1.1.57   Litigation and Distribution Trust means the trust established pursuant to Article
   VII of the Plan.

           1.1.58     Litigation and Distribution Trust Agreement means the agreement, in a form
   reasonably acceptable to the Debtor and the Committee, to be dated as of the Effective Date
   establishing the terms and conditions of the Litigation and Distribution Trust, which shall be
   substantially in the form filed with the Bankruptcy Court as a Plan Document.

            1.1.59      Litigation and Distribution Trust Assets means the Debtor’s and the Estate’s
   right, title and interest in the Estate Cash, the Avoidance Actions, Tort Claims and the proceeds of
   any Insurance Policies applicable thereto, any objections to Priority Tax Claims and Class 1 and
   Class 2 Claims, and, any other Cause of Action not related to or affecting the Tax Assets.

           1.1.60     Litigation and Distribution Trust Beneficiaries means all individuals and entities
   entitled to a Plan Distribution from the Litigation and Distribution Trust.

          1.1.61    Litigation and Distribution Trust Expenses means all reasonable costs and
   expenses incurred on or after the Effective Date by the Litigation and Distribution Trustee

                                                    9
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 15 of
                                           55


   associated with the implementation and administration of the Litigation and Distribution Trust and
   the Plan.

           1.1.62     Litigation and Distribution Trust Indemnified Parties has the meaning set forth
   in Section 7.7 of this Plan.

           1.1.63    Litigation and Distribution Trustee means the trustee (and any successor trustee)
   selected to serve trustee pursuant to Article VII of this Plan and under the Litigation and
   Distribution Trust Agreement. The identity of the initial trustee shall be filed with the Bankruptcy
   Court as a Plan Document no later than three (3) Business Days after entry of the Bankruptcy
   Court’s order approving the adequacy of the Disclosure Statement.

          1.1.64      Person means an individual, corporation, partnership, limited liability company,
   limited liability partnership, joint stock company, joint venture, trust, estate, unincorporated
   association, unincorporated organization, or any government, governmental entity, or political
   subdivision, department, agency, or instrumentality thereof, or any other entity.

          1.1.65    Petition Date means May 11, 2017, the date on which the Debtor commenced
   the Chapter 11 Case.

          1.1.66     Plan means this chapter 11 plan for the Debtor filed in the Chapter 11 Case,
   including all supplements, appendices and schedules hereto, either in their present form or as same
   may be amended, supplemented or otherwise modified from time to time in accordance with the
   Bankruptcy Code and the terms hereof.

           1.1.67     Plan Distribution means the payment or distribution under the Plan of Cash,
   assets, securities or instruments evidencing an obligation under the Plan to the holder of an
   Allowed Claim or Allowed Equity Interest.

           1.1.68    Plan Distribution Date means (i) if a Claim or Equity Interest is Allowed on the
   Effective Date, a date that is as soon as reasonably practicable after the Effective Date, or (ii) if
   such Claim or Equity Interest is not Allowed on the Effective Date, a date that is as soon as
   reasonably practicable after the date such Claim or Equity Interest becomes Allowed.

          1.1.69     Plan Documents means the compilation of documents and forms of documents,
   schedules and exhibits to the Plan that aid in effectuating the Plan as specifically identified as such
   herein and filed with the Bankruptcy Court as specified in Section 1.4 of the Plan including,
   without limitation, the Litigation and Distribution Trust Agreement. Plan Documents shall be filed
   in the record of the Bankruptcy Case no later than five (5) calendar days in advance of the
   Confirmation hearing.

         1.1.70       Plan Proponents means the Debtor and the Committee (each, a “Plan
   Proponent”).

           1.1.71    Priority NQDC Claim means any Claim to the extent such Claim is entitled to
   priority in right of payment under section 507(a)(5) of the Bankruptcy Code, other than
   Administrative Expense Claims and Priority Tax Claims.


                                                     10
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 16 of
                                           55


           1.1.72     Priority Tax Claim means any secured or unsecured Claim of a governmental
   unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
   Bankruptcy Code.

           1.1.73    Professional means a Person retained or to be compensated for services rendered
   or costs incurred on or after the Petition Date and on or prior to the Effective Date pursuant to
   sections 327, 328, 329, 330, 331, 503(b), or 1103 of the Bankruptcy Code in the Chapter 11 Case.

           1.1.74    Pro Rata Share means the proportion that an Allowed Claim (in the full amount
   of such Claim) or an Allowed Equity Interest in a particular Class bears to the aggregate amount
   of all Allowed Claims or Allowed Equity Interests in such class, including Contested Claims, but
   excluding Disallowed Claims, (a) as calculated by the Litigation and Distribution Trustee or
   Debtor, as applicable; or (b) as determined or estimated by the Bankruptcy Court.

          1.1.75     Reorganized Debtor means the Debtor after the occurrence of the Effective Date.

           1.1.76    Schedules means, unless otherwise stated, the schedules of assets and liabilities
   and list of Equity Interests and the statements of financial affairs filed by the Debtor with the
   Bankruptcy Court, as required by section 521 of the Bankruptcy Code and in conformity with the
   Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and statements have been
   or may be amended or supplemented by the Debtor from time to time in accordance with
   Bankruptcy Rule 1009.

          1.1.77     Securities Act means the Securities Act of 1933, 15 U.S.C. §§ 77a, et seq.

           1.1.78    Senior Debt Instrument means any debt instrument issued by the Reorganized
   Debtor pursuant to or in connection with the implementation of the Plan, which (a) ranks equally
   in priority only with the Exit Facility; (b) is senior in rank to all other indebtedness of the Debtor
   or Reorganized Debtor; (c) has a maturity date of the 5 th anniversary of issuance; (d) bears interest
   at a rate of 5% per annum; and, (e) is payable in quarterly installments commencing on the first
   business day of the fourth quarter following the Plan Distribution Date, which quarterly payments
   may vary, but in no event shall they be in an amount less than the respective quarterly payment
   that would be due as calculated on a 10-year amortization schedule at 5% interest.

          1.1.79   Series D Preferred means 37,935 shares of Series D Preferred Stock issued on
   August 4, 2011 by FNBC to U.S. Department of the Treasury under the Small Business Lending
   Fund program.

          1.1.80    Series E Preferred means 1,725 shares of Series E Preferred Stock issued on
   April 27, 2017 by FNBC to certain members of the FNBC Board of Directors in accordance with
   FNBC’s amendment to the articles of incorporation dated April 25, 2017.

           1.1.81    SPV1 means the Special Purpose Vehicle established by the First Round
   Investors to acquire the SPV Claim Rights from any Bondholder electing (or deemed to be
   electing) the Cash Option under Section 3.3.2(iii)(a).




                                                    11
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 17 of
                                           55


          1.1.82     SPV2 means the Special Purpose Vehicle established by the First Round
   Investors to acquire the Series D Preferred from any holder of Class 3 Equity Interests electing (or
   deemed to be electing) the Cash Option under Section 3.3.3(i).

          1.1.83     SPV Claim Rights means all rights, title and interests in an Allowed Bondholder
   Claim except for any rights of the Bondholder to receive its Pro Rata Share of the Litigation and
   Distribution Trust Assets under Section 3.3.2(ii) and Cash under Section 3.3.2(iii)(a).

           1.1.84     Subordinated Debt 1 means debt issued by the Debtor or Reorganized Debtor
   that is subordinate only to the Senior Debt Instruments and Exit Facility; and, is comprised
   exclusively of (a) Subordinated Instruments 1 issued to holders of Class 2 Claims that have elected
   the Debt Option; (b) SPV Claim Rights; and, (c) debt issued in exchange for Series D Preferred.

           1.1.85    Subordinated Instrument 1 shall mean any Subordinated Debt 1 instrument
   issued by the Reorganized Debtor pursuant to the Plan, which shall: (a) bear interest at a rate of
   5% per annum, (b) have a maturity date of the 10th anniversary of issuance, and (c) be payable in
   quarterly installments commencing on the first business day of the fourth quarter following the
   Plan Distribution Date, which quarterly payments may vary, but in no event shall they be in an
   amount less than the amount of interest accrued.

          1.1.86    Tax Assets means any tax attributes of the Debtor, including tax credit
   carryforwards and net operating loss carryforwards.

           1.1.87     Tort Claims means any and all claims of the Debtor based on any tort, including,
   but not limited to D&O Claims.

          1.1.88     Voting Deadline means the deadline established by an Order of the Bankruptcy
   Court for voting to accept or reject the Plan.

   1.2    Rules for Interpretation.

            For purposes of this Plan, unless otherwise provided herein: (a) whenever from the context
   it is appropriate, each term, whether stated in the singular or the plural, will include both the
   singular and the plural and terms denoting one gender shall include the other gender; (b) the
   Disclosure Statement may be referred to for purposes of interpretation to the extent any term or
   provision of the Plan is determined by the Bankruptcy Court to be ambiguous; (c) any reference
   in this Plan to a contract, instrument, release, or other agreement or document attached as an
   Exhibit to this Plan or included in the Plan Documents being in a particular form or on particular
   terms and conditions means that such document will be substantially in such form or substantially
   on such terms and conditions; (d) any reference in this Plan to an existing document, schedule or
   exhibit filed or to be filed means such document, schedule or exhibit, as it may have been or may
   be amended, modified, or supplemented pursuant to this Plan; (e) any reference to a Person as a
   holder of a Claim or Equity Interest includes that Person’s successors and assigns; (f) all references
   in this Plan to Sections and Articles are references to Sections and Articles of or to this Plan or the
   Plan Documents, as the same may be amended, waived or modified from time to time; (g) the
   words “herein,” “hereof,” “hereto,” “hereunder” and other words of similar import refer to this
   Plan as a whole and not to any particular Section, subsection or clause contained in this Plan; (h)
   captions and headings to Articles and Sections are inserted for convenience of reference only and
                                                     12
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 18 of
                                           55


   are not intended to be a part of or to affect the interpretation of this Plan; (i) unless a rule of law
   or procedure is supplied by federal law (including the Bankruptcy Code and the Bankruptcy
   Rules), the laws of the State of Louisiana, without giving effect to the conflicts of laws principles
   thereof, shall govern the construction of the Plan and any agreements, documents and instruments
   executed in connection with the Plan, except as otherwise expressly provided in such instruments,
   agreements or documents; (j) the rules of construction set forth in section 102 of the Bankruptcy
   Code will apply; and (k) the term “including” shall be construed to mean “including, but not
   limited to,” “including, without limitation,” or words of similar import.

   1.3    Computation of Time.

          In computing any period of time prescribed or allowed by this Plan, unless otherwise
   expressly provided, the provisions of Bankruptcy Rule 9006(a) shall apply. In the event that any
   payment, distribution, act or deadline under this Plan is required to be made or performed or occurs
   on a day that is not a Business Day, then the making of such payment or distribution, the
   performance of such act or the occurrence of such deadline shall be deemed to be on the next
   succeeding Business Day, and if so made, performed or completed by such next succeeding
   Business Day shall be deemed to have been completed or to have occurred as of the required date.

   1.4    Appendices and Plan Documents.

           All appendices to this Plan and the Plan Documents are incorporated into and are a part of
   this Plan as if set forth in full herein. Except as otherwise provided herein, all Plan Documents
   shall be filed with the Bankruptcy Court not less than five (5) days prior to the Voting Deadline.
   Holders of Claims and Equity Interests may obtain a copy of the Plan Documents, once filed, by a
   written request sent to:

                          THE STEFFES FIRM, LLC
                          13702 Coursey Blvd., Bldg. 3
                          Baton Rouge, Louisiana 70817
                          Attn: Barbara B. Parsons
                          (225) 751-1998 Facsimile
                          bparsons@steffeslaw.com

                                              ARTICLE II.

                             TREATMENT OF ADMINISTRATIVE,
                         PRIORITY TAX, AND UNCLASSIFIED CLAIMS

           In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
   Claims and Priority Tax Claims have not been classified for purposes of this Plan or for the
   purposes of sections 1123, 1124, 1125, 1126 or 1129 of the Bankruptcy Code, respectively. All
   Administrative Expense Claims and Priority Tax Claims shall instead be treated separately as
   unclassified Claims along with certain other unclassified Claims under the terms set forth in this
   Article II.




                                                     13
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 19 of
                                           55


   2.1    Treatment of Administrative Expense Claims.

          2.1.1   General Provisions.

          Except as provided below for Professionals and non-tax liabilities incurred in the ordinary
   course of business by the Debtor in Possession, requests for payment of Administrative Expense
   Claims must have been filed and properly noticed for hearing no later than the Administrative Bar
   Date. Holders of Administrative Expense Claims (including, without limitation, any
   governmental units asserting claims for federal, state, or local taxes) that are required to file
   a request for payment of such claims and that do not file and properly notice for hearing
   such requests by such Administrative Bar Date shall be forever barred from asserting such
   claims against the Debtor, Reorganized Debtor, any other Person, or any of their respective
   property.

           Except to the extent any Person entitled to payment of an Allowed Administrative Expense
   Claim has received payment on account of such Claim prior to the Effective Date or agrees to a
   different treatment, each holder of an Allowed Administrative Expense Claim shall receive, in full
   satisfaction of its Allowed Administrative Expense Claim, Cash in an amount equal to the amount
   of such Allowed Administrative Expense Claim on the Plan Distribution Date; provided, that such
   treatment shall not provide a return to such holder having a present value as of the Effective Date
   in excess of such holder’s Allowed Administrative Expense Claim.

           For the avoidance of doubt, no Administrative Expense Claim that remains subject to
   objection on or before the Claim Objection Deadline (i.e., such Administrative Expense Claim is
   Contested) shall receive a distribution under this Plan unless and until the Reorganized Debtor, in
   consultation with the Litigation and Distribution Trustee, determines that no objection will be filed
   with respect to such Claim. Upon such a determination or agreement between the Reorganized
   Debtor, the Litigation and Distribution Trustee and the holder of any Administrative Expense
   Claim, any such Administrative Expense Claim shall become Allowed and paid by the
   Reorganized Debtor from the Administrative Expense and Priority Reserve established by the
   Debtor for that purpose.

         Holders of Allowed Administrative Expense Claims shall not be entitled to interest on their
   Administrative Expense Claims.

          2.1.2   Fee Claims of Professionals.

           All Fee Claims of Professionals or other entities requesting compensation or
   reimbursement of expenses under sections 327, 328, 330, 331, 503(b), 506 and 1103 of the
   Bankruptcy Code for services rendered before the Effective Date (including any compensation
   requested by any professional for any other entity for making a substantial contribution in the
   Chapter 11 Case) shall file and serve on the Reorganized Debtor a Fee Application and associated
   notice of hearing for final allowance of the Fee Claim no later than thirty (60) days after the
   Effective Date; provided, however, that no later than two (2) Business Days prior to the
   Confirmation Hearing all Professionals shall file with the Bankruptcy Court and provide to
   the Debtor an estimate of their accrued and unpaid Fee Claims through the Confirmation
   Hearing. On or before the Effective Date, the Debtor shall establish the Administrative Expense

                                                    14
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 20 of
                                           55


   and Priority Reserve in the amount of the estimated unpaid Fee Claims accrued through the
   Effective Date (plus all other unpaid Allowed Administrative Expense Claims), to be held by
   Debtor’s counsel until such time as such Fee Claims become Allowed Administrative Expense
   Claims.

          2.1.3   Ordinary Course Liabilities.

           Holders of Administrative Expense Claims, known to the Debtor, i.e., (a)
   Computershare (b) Globic Advisors, LLC, and (c) Broadridge Investor Communication
   Solutions, which are based on liabilities incurred in the ordinary course of business of the Debtor
   prior to the Effective Date (other than professionals or other entities described in Section 2.1.2
   above, and governmental units that hold claims for taxes or claims and/or penalties related to such
   taxes) shall not be required to file any request for payment of such claims; however, all such
   claims must be submitted to the Debtor’s bankruptcy counsel within 45 days of the Effective
   Date via mail, facsimile or e-mail transmission at counsel’s address listed herein; and, failure
   to timely submit such claims in the foregoing manner shall result in such Claims.

            Holders of any Administrative Expense Claims OTHER THAN (a) Computershare, (b)
   Globic Advisors, LLC, and (c) Broadridge Investor Communication Solutions, which are
   based on liabilities incurred in the ordinary course of business of the Debtor prior to the Effective
   Date (other than professionals or other entities described in Section 2.1.2 above, and governmental
   units that hold claims for taxes or claims and/or penalties related to such taxes) must comply with
   the filing and Administrative Bar Date requirements set forth above in Section 2.1 “General
   Provisions” and the Bar Date Order.

   2.2    Treatment of Quarterly Fees.

          All fees payable pursuant to section 1930 of title 28 of the United States Code, as
   determined by the Bankruptcy Court at the Confirmation Hearing, shall be paid by the Debtor on
   or before the Effective Date. All such fees arising after the Effective Date shall be an
   administrative expense of the Litigation and Distribution Trust and shall be paid by the Litigation
   and Distribution Trustee from the Litigation and Distribution Trust Assets.

   2.3    Treatment of Priority Tax Claims.

           Prior to the Effective Date, the Debtor shall have established the Administrative Expense
   and Priority Reserve from its available Cash. On the Distribution Date, each holder of an Allowed
   Priority Tax Claim will receive, in full satisfaction of such Allowed Priority Tax Claim, Cash equal
   to the amount of such Allowed Priority Tax Claim.



                                             ARTICLE III.

                  CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

   3.1    General.        Pursuant to sections 1122 and 1123 of the Bankruptcy Code, all Claims and
   Equity Interests are classified for all purposes, including, without express or implied limitation,

                                                    15
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 21 of
                                           55


   voting, confirmation and distribution pursuant to this Plan, as set forth herein. A Claim or Equity
   Interest shall be deemed classified in a particular class only to the extent that the Claim or Equity
   Interest qualifies within the description of that class, and shall be deemed classified in a different
   class to the extent that any remainder of such Claim or Equity Interest qualifies within the
   description of such different class. A Claim or Equity Interest is in a particular class only to the
   extent that such Claim or Equity Interest is Allowed in that class and has not been paid or otherwise
   satisfied prior to the Effective Date.

   3.2    Classification of Claims and Equity Interests

          The following chart assigns a number and name to each class against the Debtor for
   purposes of identifying each separate class:

                  Class           Claim or Equity Interest

                  1               Priority NQDC Claims

                  2               General Unsecured Claims

                  3               Series D Preferred Equity Interests

                  4               Series E Preferred Equity Interests

                  5               Equity Interests (Common Stock)

   3.3    Treatment of Claims Against and Equity Interests in the Debtor.

           The classes of Claims against and Equity Interests in the Debtor shall be treated under the
   Plan as follows:

          3.3.1       Class 1 – Priority NQDC Claims

          Each holder of an Allowed Priority NQDC Claim shall be unimpaired under the Plan and,
   pursuant to section 1124 of the Bankruptcy Code, all legal, equitable and contractual rights of each
   holder of an Allowed Priority NQDC Claim with respect to such Claim shall remain unaltered,
   except as provided in sections 1124(2)(A)-(E) of the Bankruptcy Code, and such holder of an
   Allowed Priority NQDC Claim shall be paid Cash from the Administrative Expense and Priority
   Reserve by the Reorganized Debtor in an amount equal to its Allowed Priority NQDC Claim on
   the Plan Distribution Date.



          3.3.2       Class 2 – General Unsecured Claim

           Class 2 is comprised of all General Unsecured Claims including the Bondholder Claims.
   The Bondholder Claims shall be deemed Allowed on the Effective Date (without the necessity of
   all holders of Bondholder Claims to file Proofs of Claim) in the aggregate principal amount of
   $60,000,000, plus accrued and unpaid interest with respect thereon in the amount of $_______,

                                                    16
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 22 of
                                           55


   plus any additional fees, costs, expenses (including any attorneys', financial advisors', and other
   professionals' fees and expenses), reimbursement obligations, indemnification obligations,
   contingent obligations, and other charges of whatever nature, whether or not contingent, whenever
   arising, due, or owing, under the Indenture, including but not limited to the fees and expenses of
   the Indenture Trustee. Nothwithstanding the filing of a Proof of Claim by the Indenture
   Trustee in the Chapter 11 Case, the Bondholders - not the Indenture Trustee – shall vote to
   accept or reject the Plan on behalf of their respective Bondholder Claims.


                 Each holder of an Allowed Class 2 Claim shall receive or be allocated, as
          applicable, on the Plan Distribution Date, on account of its Allowed Claim:

          (i)     Cash in an amount equal to the fees and expenses of the Indenture Trustee, which
                  will be paid directly to the Indenture Trustee, on account of any such fees and
                  expenses, from the Debtor’s available Cash.

          (ii)    such holder’s Pro Rata Share of the Litigation and Distribution Trust Assets;

          (iii)   In addition, such holder shall be entitled to elect one of the following alternative
                  Claim treatment options:

                  a) Cash Option - on the Plan Distribution Date, the holder shall receive payment
                     in Cash of its Pro Rata share of the Aggregate Settlement Amount; or,

                  b) Debt Option - on the Plan Distribution Date, the Reorganized Debtor shall issue
                     two new instruments to the holder: (a) Senior Debt Instrument with a principal
                     balance equal to the holder’s Pro Rata share of the Aggregate Settlement
                     Amount; and, (b) Subordinated Instrument 1 with a principal amount equal to
                     the balance of such holder’s Claim.

          3.3.3         Class 3 – Series D Preferred Equity Interests.

                 The holder of Series D Preferred shall be entitled to elect one of the following
          options in full satisfaction of its Equity Interests:

                  (i)       Cash Option - on the Plan Distribution Date, the holder of Class 3 Equity
                            Interests shall receive payment of $250,000 in Cash from the First Round
                            Investment; or,

                  (ii)      Debt Option - on the Plan Distribution Date, the Reorganized Debtor shall
                            repurchase the Series D Preferred and issue to such holder a promissory
                            note in the principal amount of $37,935,000 (the “Class 3 Note”), which
                            shall include the following terms: The Class 3 Note shall be payable in
                            quarterly installments over a 40-year term and bear interest at a rate of 3%
                            per annum. For the first 60 quarters of the term of the Class 3 Note, all
                            interest payable thereunder shall automatically accrue and form the
                            principal balance of a second Class 3 Note ("PIK Note") issued to such
                            holder. The PIK Note shall not bear interest, and shall be payable in 120

                                                      17
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 23 of
                                           55


                          equal quarterly installments contemporaneously with the Class 3 Note. The
                          Reorganized Debtor shall issue an additional promissory note to represent
                          the PIK Note; and, both the Class 3 Note and the PIK Note shall be
                          subordinate in rank to the Senior Debt Instrument and the Subordinate Debt
                          1. The Reorganized Debtor or its assignee shall have the right of first refusal
                          with regard to any non-affiliate transfer of the holder’s rights in the Class 3
                          Note and/or PIK Note on the same terms as the proposed transfer.

          3.3.4      Class 4 – Series E Preferred Equity Interests.

          Holders of Class 4 Equity Interests in the Debtor shall have left unaltered the legal,
   equitable, and contractual rights to which each such Holder is entitled on account of such Interest.

          3.3.5      Class 5 - Equity Interests (Common Stock).

           Holders of Class 5 Equity Interests in the Debtor shall have left unaltered the legal,
   equitable, and contractual rights to which each such Holder is entitled on account of such Interests.
   Upon the Effective Date, pursuant to 11 U.S.C.§1145, all Class 5 Equity Interests shall be canceled
   and reissued to the exact holders of Class 5 Equity Interests in exchange for such interests.

                                             ARTICLE IV.

                             IDENTIFICATION OF IMPAIRED
                       CLASSES OF CLAIMS AND EQUITY INTERESTS

   4.1    Unimpaired Classes of Claims and Equity Interests.

          The following Classes are not impaired under the Plan:

          (a)     Class 1 – Priority NQDC Claims;

          (b)     Class 4 - Series E Preferred Equity Interests; and,

          (c)     Class 5 – Equity Interests (Common Stock).

   4.2    Impaired Classes of Claims and Equity Interests.

          The following Classes are impaired under the Plan:

          (a)     Class 2 – General Unsecured Claims.

          (b)     Class 3 – Series D Preferred Equity Interests

   4.3    Impairment Controversies.

          If a controversy arises as to whether any Claim or Equity Interest, or any class of Claims
   or Equity Interests, is impaired under the Plan, the Bankruptcy Court shall, after notice and a
   hearing, determine such controversy.


                                                    18
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 24 of
                                           55


                                             ARTICLE V.

                        ACCEPTANCE OR REJECTION OF THE PLAN;
                         EFFECT OF REJECTION BY ONE OR MORE
                        CLASSES OF CLAIMS OR EQUITY INTERESTS

   5.1    Classes Entitled to Vote and Default Options.

           Classes 1, 4 and 5 are not impaired under the Plan, and the holders of Claims and Equity
   Interests in such classes are conclusively presumed to have accepted the Plan pursuant to section
   1126(f) of the Bankruptcy Code and are not entitled to vote to accept or reject the Plan.

   Classes 2 and 3 are impaired under the Plan, and the holders of Claims and Equity Interests in such
   respective class are entitled to vote to accept or reject the Plan. However, in the event that no
   holder of Class 3 Equity Interests submits a timely Ballot accepting or rejecting the Plan,
   such failure shall be deemed to be and will be considered by the Bankruptcy Court as an
   acceptance of the Plan by Class 3 Equity Interests and an election of the Cash Option
   treatment provided for such holder under the Plan. In the event that a holder of a Class 2
   Claim or Class 3 Equity Interests fails to timely elect the Debt Option, then such failure shall
   be deemed to be an election of the Cash Option by such holder.

   5.2    Acceptance by an Impaired Class of Claims and Equity Interests.

           5.2.1     Pursuant to section 1126(c) of the Bankruptcy Code, an impaired class of Claims
   shall have accepted the Plan if, after excluding any Claims held by any holder designated pursuant
   to section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-thirds (2/3) in amount
   and more than one-half (1/2) in number of the Allowed Claims that have accepted or rejected the
   Plan.

           5.2.2      Pursuant to section 1126(d) of the Bankruptcy Code, an impaired class of Equity
   Interests shall have accepted the Plan if, after excluding any Equity Interests held by any holder
   designated pursuant to section 1126(e) of the Bankruptcy Code, (a) the holders of at least two-
   thirds (2/3) in amount and more than one-half (1/2) in number of the Allowed Equity Interests that
   have accepted or rejected (or have been deemed to accept or reject pursuant to Section 5.1 herein)
   the Plan.

   5.3    Confirmability and Severability of this Plan.

           5.3.1      Reservation of Rights. Subject to Sections 14.11 and 14.12 of this Plan, the Plan
   Proponents reserve the right to modify or withdraw this Plan, in its entirety or in part, for any
   reason. In addition, and also subject to Sections 14.11 and 14.12 of this Plan, should this Plan fail
   to be accepted by the requisite number and amount of Claims and Equity Interests, as required to
   satisfy section 1129 of the Bankruptcy Code, and notwithstanding any other provision of this Plan
   to the contrary, the Plan Proponents reserve the right to reclassify Claims or Equity Interests or
   otherwise amend, modify or withdraw this Plan in its entirety or in part.

          5.3.2     Severability of Plan Provisions. If any term or provision of this Plan is
   determined by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court
                                                    19
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 25 of
                                           55


   will have the power to alter and interpret such term or provision to make it valid or enforceable to
   the maximum extent practicable, consistent with the original purpose of the term or provision held
   to be invalid, void or unenforceable, and such term or provision will then be applicable as altered
   or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of the
   terms and provisions of this Plan will remain in full force and effect and will in no way be affected,
   impaired or invalidated by such holding, alteration or interpretation. The Confirmation Order will
   constitute a judicial determination and will provide that each term and provision of this Plan, as it
   may have been altered or interpreted in accordance with the foregoing, is valid and enforceable
   pursuant to its terms.

                                             ARTICLE VI.

                        MEANS FOR IMPLEMENTATION OF THE PLAN

   6.1    First Round Investment and Exit Facility

         Prior to the Effective Date, the identities of the First Round Investors and the principal
   amounts advanced from each First Round Investor shall be provided to the Committee.

           The First Round Investment shall be disbursed from escrow to, or on behalf of, the
   Reorganized Debtor under the Exit Facility; and, as applicable, to, or on behalf of, SPV1 and SPV2
   pursuant to the FRI Escrow Agreement. The First Round Investment shall be utilized and shall be
   disbursed for uses contemplated, solely as set forth in this Section 6.1. Upon the Effective Date,
   the First Round Investment shall be disbursed by Debtor’s counsel from escrow:

          (a)     to or on behalf of the SPV1 specifically for SPV1’s payment of all Plan
          Distributions of Cash required on the Plan Distribution Date to any Bondholder that has
          elected or is deemed to have elected the Cash Option under Section 3.3.2(iii)(a), and shall
          thereby acquire the SPV Claim Rights in any such Bondholder Claims. The Reorganized
          Debtor or Debtor’s counsel shall act as disbursing agent for the SPV1 in making the
          foregoing Plan Distributions to Bondholders.

          (b)     to or on behalf of the SPV2 specifically for SPV2’s payment of all Plan
          Distributions of Cash required on the Plan Distribution Date to any Allowed Class 3 Equity
          Interests that has elected or is deemed to have elected the Cash Option under Section
          3.3.3(i), and shall thereby acquire the Series D Preferred. The Reorganized Debtor for
          Debtor’s counsel shall act as disbursing agent for the SPV2 in making the foregoing Plan
          Distributions to holders of Class 3 Equity Interests.

          (c)     under the Exit Facility, to or on behalf of the Reorganized Debtor specifically for
          the Reorganized Debtor’s payment of all Plan Distributions of Cash required on the Plan
          Distribution Date to any holder of other Allowed Class 2 Claims (non-Bondholder Claims)
          that has or is deemed to have elected the Cash Option.




                                                    20
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 26 of
                                           55


          (d)     under the Exit Facility, to the Reorganized Debtor, after payment of Plan
          Distributions of Cash required on the Plan Distribution Date, all remaining funds from the
          First Round Investment specifically for its future business operation expenses.

          The Exit Facility shall thus provide all Cash to the Reorganized Debtor for its Plan
   Distributions made on the Plan Distribution Date; and, all funds remaining from the First Round
   Investment after all Plan Distribution Date payments to holders of Allowed Class 2 Claims and
   Class 3 Equity Interests that have elected (or are deemed to have elected) the Cash Option under
   Section 3.3.2(iii)(a) and Section 3.3.3, respectively. The Exit Facility shall rank equally in priority
   with the indebtedness evidenced by the Senior Debt Instruments. The Litigation and Distribution
   Trust and its assets shall have no liability for the Exit Facility, such liability being the sole
   responsibility of the Reorganized Debtor.

   6.2    Senior Debt and Subordinated Debt of the Reorganized Debtor

           Senior Debt Instruments shall be issued exclusively to the Litigation and Distribution Trust
   and holders of Class 2 Claims that have elected the Debt Option. The Senior Debt shall be senior
   to any and all other indebtedness of the Debtor from and after the Effective Date except for the
   First Round Investment (which shall be pari passu with the Senior Debt). The charter of the Debtor
   and its by-laws shall be revised as of the Effective Date to prohibit the Debtor from issuing any
   additional or new debt senior to or pari passu with Senior Debt unless and until the holders of
   Subordinated Instruments 1 have been paid in full and in Cash.

           The Subordinated Instruments 1 shall be senior to any preferred or common stock or any
   subordinated instruments that do not make up the Subordinated Debt 1. The Subordinated Debt 1
   shall be exclusively comprised of (a) Subordinated Instruments 1 issued to holders of Class 2
   Claims that have elected the Debt Option; (b) SPV Claim Rights; and, (c) instruments exchanged
   for Series D Preferred. The charter of the Debtor and its by-laws shall be revised as of the Effective
   Date to prohibit the Debtor from issuing any additional or new debt senior to or pari passu with
   Subordinated Debt 1 unless and until the holders of Subordinated Instruments 1 have been paid in
   full and in Cash. The Reorganized Debtor may, however, issue, at any time, additional debt that
   is subordinate to the Subordinated Debt 1 and either senior to or subordinate to any Class 3 Note
   and PIK Note issued under Section 3.3.3 herein.

   6.3    Establishment of the Administrative Expense and Priority Reserve.

           Prior to the Effective Date, the Debtor shall establish the Administrative Expense and
   Priority Reserve from its available Cash; and, all distributions to holders of Allowed Unclassified
   Claims as set forth in Article II of the Plan and Allowed Class 1 Claims as set forth in Article III
   of the Plan shall be made therefrom.

   6.4    Establishment of the Special Purpose Vehicles.

          Prior to the Effective Date, the SPV1 shall be established by the First Round Investors to
   acquire the SPV Claim Rights from the Bondholders electing or deemed to be electing the Cash
   Option. Any Bondholder that has elected or is deemed to have elected the Cash Option shall be
   deemed to have assigned all of such Bondholder’s SPV Claim Rights to ______[insert name of
   SPV1] as of the Effective Date of the Plan. In connection therewith, the SPV shall be entitled to
                                                     21
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 27 of
                                           55


   enforce all legal, equitable and contractual rights of a holder of any Legacy Subordinated Notes
   included in any SPV Claim Rights it acquires. For avoidance of doubt, any Legacy Subordinated
   Notes acquired by the SPV shall not be cancelled upon the Effective Date, but shall instead remain
   enforceable against the Reorganized Debtor exclusively by the SPV and its successors. The
   Reorganized Debtor, as agent for the SPV, shall make all Plan Distributions to holders of any
   Bondholder Claims electing the Cash Option pursuant to Section 3.3.2(iii)(a).

            In addition, prior to the Effective Date, the SPV2 shall be established by the First Round
   Investors to acquire the Series D Preferred from holders of Class 3 Equity Interests electing or
   deemed to be electing the Cash Option. In connection therewith, the SPV2 shall be entitled to
   exchange any acquired Series D Preferred for a Subordinated Instrument 1. For avoidance of
   doubt, any Series D Preferred acquired by the SPV2 shall not be cancelled upon the Effective Date,
   but, at the discretion of SPV2, shall instead be subject to exchange by the Reorganized Debtor for
   Subordinated Debt 1 in the total principal amount of $37,935,000. The Reorganized Debtor, as
   agent for the SPV2, shall make all Plan Distributions to holders of any Class 3 Equity Interests
   electing the Cash Option pursuant to Section 3.3.3(i).

   6.5    Corporate Action.

           The entry of the Confirmation Order shall constitute authorization for the Debtor and the
   Litigation and Distribution Trustee, as applicable, to take or cause to be taken all corporate actions
   necessary or appropriate to implement all provisions of, and to consummate, the Plan and the Plan
   Documents prior to, on and after the Effective Date and all such actions taken or caused to be taken
   shall be deemed to have been authorized and approved by the Bankruptcy Court without further
   approval, act or action under any applicable law, order, rule or regulation, including, without
   limitation, (a) the incurrence of all obligations contemplated by the Plan and the making of Plan
   Distributions, (b) the implementation of all settlements and compromises as set forth in or
   contemplated by the Plan (c) the execution, delivery, filing and/or recording of any contracts,
   agreements, instruments or other documents contemplated by the Plan Documents (or necessary
   or desirable to effectuate the transactions contemplated by the Plan Documents); and, (d) the
   execution of any such documentation necessary for the Debtor to enter into the Exit Facility in
   order to secure the full release and availability of the First Round Investment.

            On or before the Effective Date, the Debtor’s Board of Directors shall take all necessary
   action, in accordance with its corporate governance documents, to elect ___________________,
   the designee of the Committee, to serve as a member of the FNBC Board of Directors, alongside
   its existing members.

   6.6    Preservation of Causes of Action

           Except as otherwise provided in the Plan, each Tort Claim of the Debtor shall be preserved
   and, along with the exclusive right to commence, pursue, and enforce such Tort Claim in any
   appropriate court or tribunal, shall be deemed transferred to the Liquidation and Distribution Trust/
   Litigation and Distribution Trustee as of the Effective Date, and shall vest exclusively in the
   Litigation and Distribution Trust /Litigation and Distribution Trustee (as applicable) as of the
   Effective Date. In addition, each Tort Claim to which the Committee, pursuant to Bankruptcy
   Court Orders [Doc. 261 and ___] was granted standing on behalf of and for the benefit of the

                                                    22
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 28 of
                                           55


   Debtor’s estate, to assert, commence, prosecute, and, if appropriate, settle (with Court approval),
   shall vest exclusively in the Litigation and Distribution Trust /Litigation and Distribution Trustee
   (as applicable) as of the Effective Date.

           Except as otherwise provided for below with respect to Causes of Action retained by the
   Debtor or Reorganized Debtor, unless a claim or Cause of Action against a creditor or other Person
   is expressly waived, relinquished, released, compromised, settled or transferred in the Plan or any
   other Final Order, the Debtor, Committee and the Litigation and Distribution Trustee, as
   applicable, expressly reserve such claim or Cause of Action for later pursuit by the Litigation and
   Distribution Trustee, and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to such claims or Causes of Action upon,
   after, or as a result of the Confirmation Date or Effective Date of the Plan, the Disclosure
   Statement, the Plan or the Confirmation Order. In addition, the Debtor and the Litigation and
   Distribution Trustee, as applicable, expressly reserve the right to pursue or adopt any claims (and
   any defenses) or Causes of Action of the Debtor, not so specifically and expressly waived,
   relinquished, released, compromised, settled or transferred that are alleged in any lawsuit in which
   the Debtor is a defendant or an interested party, against any Person, including, without limitation,
   the plaintiffs or codefendants in such lawsuits.

           Any Person to whom the Debtor has incurred an obligation (whether on account of services,
   purchase or sale of goods, tort, breach of contract or otherwise), or who has received services from
   the Debtor or a transfer of money or property of the Debtor, or who has transacted business with
   the Debtor should assume that such obligation, transfer, or transaction may be reviewed by the
   Litigation and Distribution Trustee subsequent to the Effective Date and may, to the extent not
   theretofore waived, relinquished, released, compromised, settled or transferred, be the subject of
   an action or claim or demand after the Effective Date, whether or not (a) such Person has filed a
   proof of claim against the Debtor in the Chapter 11 Case, (b) such Person’s proof of claim has
   been objected to, (c) such Person’s Claim was included in the Debtor’s Schedules, or (d) such
   Person’s scheduled Claim has been objected to by the Debtor, the Litigation and Distribution
   Trustee or has been identified by the Debtor as disputed, contingent, or unliquidated.

          No Person may rely on the absence of a specific reference in the Plan or this Disclosure
   Statement to any Cause of Action against them as any indication that the Debtor or the
   Litigation and Distribution Trustee will not pursue any and all available Causes of Action
   against them. The Debtor and the Litigation and Distribution Trustee, and the Estate
   expressly reserve all rights to prosecute any and all Causes of Action against any Person,
   except as otherwise explicitly provided in the Plan.

          The retained claims and Causes of Action, include, without limitation:

          • Causes of Action, including Avoidance Actions and Tort Claims, as defined in the Plan;

          • Objections to Claims under the Plan;

         • Any and all litigation, claims, or Causes of Action of the Debtor and any rights, suits,
   damages, remedies, or obligations, known or unknown, foreseen or unforeseen, existing or

                                                   23
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 29 of
                                           55


   hereafter arising, in law, equity, or otherwise, relating to or arising from the acts, omissions,
   activities, conduct, claims, or Causes of Action listed or described in the Plan, Disclosure
   Statement, or the Confirmation Order;

          • Actions against insurance carriers relating to coverage, indemnity or other matters;

          • Counterclaims and defenses relating to notes or other obligations;

          • Contract, tort, or equitable claims which may exist or subsequently arise;

          • Any claims of the Debtor arising under Section 362 of the Bankruptcy Code;

          • Equitable subordination claims arising under Section 510 of the Bankruptcy Code or other
   applicable law;

           • Any and all claims arising under chapter 5 of the Bankruptcy Code and all similar actions
   under applicable law, including, but not limited to, preferences under Section 547 of the
   Bankruptcy Code, turnover Claims arising under Sections 542 or 543 of the Bankruptcy Code, and
   fraudulent transfers under Section 548 of the Bankruptcy Code, including but not limited, to any
   transfers listed the Debtor’s Statements of Financial Affairs;

           • Any derivative Causes of Action, of the Debtor pursuant to the Bankruptcy Code or any
   other statute or legal theory or theory under equity, including all claims included within the suit
   styled, Doug Smith, Individually and on Behalf of First NBC Bank Holding Company v. Ashton J.
   Ryan, et al. and First NBC Bank Holding Company, Case No. 16-17001, U.S. District Court,
   Eastern District of Louisiana.

           • Any claims asserted in the litigation styled, Eric R. Kinzler, Individually and on Behalf
   of All Others Similarly Situated, v. First NBC Bank Holding Company, Ashton J. Ryan, Jr. and
   Mary Beth Verdigets, Case No. 16-04243, U.S. District Court, Eastern District of Louisiana.

           • Any and all claims against Ernst & Young, LLP, its insurer(s), and against any other
   entities which provided professional services to the Debtor prior to the Petition Date.

           Without limiting, and in addition to, the foregoing reservations of claims and Causes of
   Actions, the Liquidation and Distribution Trust/Liquidation and Distribution Trustee expressly
   reserves and retains any and all past and present legal and equitable claims and Causes of Action
   (including any derivative Causes of Action) against any former or current director or officer of the
   Debtor, as well as direct action or other claims against its liability insurers, arising under state or
   other non-bankruptcy law or arising under the Bankruptcy Code, in this Chapter 11 Case, or in any
   way related to this Chapter 11 Case, or under and/or pursuant to any statute or legal or equitable
   theory that is in any manner arising from, connected with or related to any act or omission of such
   director or officer that occurred prior to the Petition Date, including but not limited to, claims and
   Causes of Action for breach of fiduciary duty, violations of applicable federal or state securities
   law, negligence, gross negligence, willful misconduct, misrepresentation, omission,
   mismanagement, waste, fraud, bad faith, tortious interference with contract, detrimental reliance,
   including but not limited to, any damages allowed by law or equity, including compensatory,
   punitive and anticipated future damages, plus all costs including attorney's fees, court costs, and
                                                     24
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 30 of
                                           55


   expert witness fees. Such claims and Causes of Action include those arising in connection with or
   relating to any and all claims directly or indirectly related to the letters to the Debtors’ insurers
   from the Committee attached to the Disclosure Statement.

           Notwithstanding the foregoing reservations of claims and Causes of Action for the benefit
   of the Litigation and Distribution Trust and its beneficiaries, the following are specifically
   preserved and shall re-vest in the Debtor: (a) any objections to Claims other than Class 2 Claims;
   and, (b) any claims or Causes of Action, whether legal, equitable or statutory in nature, arising
   out of, or in connection with the Debtor’s businesses, assets or operations that may affect the
   Reorganized Debtor’s ability to utilize or have recognized the Tax Assets.

           Due to the size and scope of the Debtor’s business operations, there may be numerous other
   claims and Causes of Action that currently exist or may subsequently arise, in addition to the
   claims and Causes of Action identified above. The Debtor and Committee are also continuing to
   investigate and assess which claims and Causes of Action may be pursued. The Debtor and the
   Litigation and Distribution Trustee do not intend, and it should not be assumed that because any
   existing or potential claims or Causes of Action have not yet been pursued or do not fall within the
   list above, that any such claims or Causes of Action have been waived.

        THIS PLAN SHALL BE INTERPRETED SO AS TO AFFORD, FOR THE
   BENEFIT OF ALL HOLDERS OF ALLOWED CLAIMS, THE GREATEST
   OPPORTUNITY FOR MAXIMUM RECOVERY BY THE LIQUIDATION AND
   DISTRIBUTION TRUSTEE ON THE ASSETS, TORT CLAIMS, AND RIGHTS IN AND
   PROCEEDS OF ANY INSURANCE POLICIES.

   6.7    Establishment of the Litigation and Distribution Trust and Appointment of the
          Litigation and Distribution Trustee.

           The Litigation and Distribution Trust shall be established and the Litigation and
   Distribution Trustee shall be appointed as set forth below in Article VII. In addition to the
   Litigation and Distribution Trust Assets transferred to the Litigation and Distribution Trust, the
   Reorganized Debtor shall issue a Senior Debt Instrument to the Litigation and Distribution Trust
   in the principal amount of $300,000 on the Effective Date.

   6.8    Vesting of the Tort Claims and Insurance Policies.

           On the Effective Date, the Estate’s interest in any Tort Claims and rights in and proceeds
   of any Insurance Policies necessary for the prosecution of all such Claims shall be transferred to
   and vest in the Litigation and Distribution Trust. The Litigation and Distribution Trustee shall
   have standing and be authorized to institute and prosecute through final judgment or settle the Tort
   Claims. Upon entry of a final judgment or settlement, the relevant proceeds of the Tort Claims
   and relevant Insurance Policies shall be property of the Litigation and Distribution Trust for the
   benefit of holders of Allowed Class 2 claims in accordance with the provisions of this Plan.
   Notwithstanding anything to the contrary contained in the Plan, confirmation of the Plan shall not
   discharge, impair or otherwise affect or other obligations of the Insurance Policies such that the
   full benefits of all such policies can be realized for the Litigation and Distribution Trust
   Beneficiaries.

                                                    25
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 31 of
                                           55


   6.9    Sources of Cash for Plan Distributions.

           All Cash necessary for the Debtor or Reorganized Debtor to make payments and Plan
   Distributions under the Plan by the Debtor shall be made (or reserved) from its available Cash
   prior to the transfer of the remaining Estate Cash to the Litigation and Distribution Trust; and,
   from the First Round Investment. All Plan Distributions to be made by the Litigation and
   Distribution Trustee shall be obtained from the liquidation of Litigation and Distribution Trust
   Assets (including the proceeds of any Tort Claims and related Insurance Policies).

   6.10   Continued Corporate Existence and Vesting of Assets in the Debtor.

            On and after the Effective Date, the Reorganized Debtor will continue to exist as a
    corporation and shall retain all of the powers of corporations under applicable non- bankruptcy
    law, and without prejudice to any right to amend its charter, dissolve, merge or convert into
    another form of business entity, or to alter or terminate its existence. As of the Effective Date,
    the Debtor’s Articles of Incorporation shall be deemed amended to conform to the requirements
    of Section 1123(a)(6) of the Bankruptcy Code. Furthermore, as of the Effective Date, the
    Debtor shall have taken such steps as may be necessary to delist and deregister its common
    stock under the Securities Exchange Act of 1934; and, thereafter, shall take appropriate action
    to assure compliance with applicable securities laws.

           Except as otherwise provided for in the Plan, on and after the Effective Date, all assets
    and property of the Debtor and its Estate, including any Tax Assets and any other assets of the
    Debtor but excluding the Litigation and Distribution Trust Assets, will re-vest in the Reorganized
    Debtor free and clear of all Claims, Liens, charges, and other encumbrances.

            On and after the Effective Date, the Reorganized Debtor shall be permitted to conduct its
   business without supervision by the Bankruptcy Court and free of any restrictions under the
   Bankruptcy Code or the Bankruptcy Rules. The Reorganized Debtor shall be authorized, without
   limitation, to use and dispose of assets of the Debtor other than the Litigation and Distribution
   Trust Assets, as the representative of Debtor’s Estate pursuant to section 1123(b)(3)(B) of the
   Bankruptcy Code, to acquire and dispose of other property, and to otherwise administer its affairs.
   It is anticipated that, in addition to the funds available to the Reorganized Debtor from the First
   Round Investment, First Round Investors and/or additional investors will provide capital to the
   Reorganized Debtor to enable the Reorganized Debtor to acquire assets after the Effective Date
   and that the Reorganized Debtor will have future business operation

   6.11   Cancellation of Instruments

           On the Effective Date, except as otherwise specifically provided for in Article VI of this
   Plan: (1) the obligations of the Debtor under the Indenture and any other certificate, share, note,
   bond, indenture, purchase right, option, warrant, existing management incentive plan or other
   instrument or document directly or indirectly evidencing or creating any indebtedness or
   obligation of or ownership interest in the Debtor giving rise to any Claim or Equity Interest
   (except such certificates, notes, or other instruments or documents evidencing indebtedness or
   obligations of the Debtor that are specifically left unaltered by the Plan), shall be cancelled, and
   the Reorganized Debtor shall not have any continuing obligations thereunder; and (2) the

                                                    26
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 32 of
                                           55


   obligations of the Debtor pursuant, relating, or pertaining to any agreements, indentures,
   certificates of designation, bylaws, or certificate or articles of incorporation or similar documents
   governing the membership interests, certificates, notes, bonds, indentures, purchase rights,
   options, warrants, or other instruments or documents evidencing or creating any indebtedness
   or obligation of the Debtor (except such agreements, certificates, notes, or other instruments
   evidencing indebtedness or obligations of the Debtor that are specifically left unaltered by the
   Plan) shall be released and discharged; provided, however, notwithstanding confirmation of this
   Plan or the occurrence of the Effective Date, any agreement that governs the rights of the holder
   of a Claim shall continue in effect solely for purposes of (1) allowing holders to receive Plan
   Distributions as provided herein and (2) allowing the Indenture Trustee to exercise its charging
   liens for the payment of its fees and expenses and for indemnification as provided in the applicable
   Indenture; provided, further, notwithstanding confirmation of this Plan or the occurrence of the
   Effective Date, the Indenture shall continue in effect solely for the purposes of allowing the
   Bondholder Claims under this Plan; provided, further, however, that the preceding proviso shall
   not affect the discharge of Claims or Equity Interests pursuant to the Bankruptcy Code, the
   Confirmation Order or this Plan, or result in any expense or liability to the Reorganized Debtor or
   Bondholders. Notwithstanding anything to the contrary herein, no instruments or rights shall be
   deemed cancelled to the extent the preservation or non-cancellation of such instruments is
   necessary to preserve unimpaired any and all Causes of Action and to permit the Litigation and
   Distribution Trustee to assert any and all Causes of Action pursuant to this Plan.

   6.12   Dissolution of the Committee

           Upon the Effective Date, the Committee shall be deemed to have transferred and conveyed
   to the Litigation and Distribution Trust/Litigation and Distribution Trustee all of its rights,
   interests, and standing to assert the Tort Claims; and, shall thereafter dissolve automatically,
   whereupon its members, professionals and agents shall be released from any further duties and
   responsibilities in the Chapter 11 Case and under the Bankruptcy Code, except with respect to
   applications for Fee Claims or reimbursement of expenses incurred as a member of the Committee.

   6.13   Delisting of Stock.

            Promptly upon the occurrence of the Effective Date, the Reorganized Debtor shall take
   all actions necessary to delist the Debtor’s pre-confirmation common stock by having the
   Financial Industry Regulatory Authority (“FINRA”) remove the Debtor’s trading symbol from
   FINRA’s quotation system.

                                            ARTICLE VII.

                        THE LITIGATION AND DISTRIBUTION TRUST

   7.1    Establishment of Litigation and Distribution Trust.

           On the Effective Date, the Litigation and Distribution Trust shall be established pursuant
   to the Litigation and Distribution Trust Agreement for the purposes of administering the Litigation
   and Distribution Trust Assets and making all distributions to Litigation and Distribution Trust


                                                    27
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 33 of
                                           55


   Beneficiaries as provided for under this Plan. The Litigation and Distribution Trust Agreement
   shall be substantially in the form provided in the Plan Documents.

           The beneficial interests in the Litigation and Distribution Trust shall not be certificated,
   unless otherwise provided in the Litigation and Distribution Trust Agreement. The issuance of
   any beneficial interests of the Litigation and Distribution Trust satisfies the requirements of section
   1145 of the Bankruptcy Code and, therefore, such issuance is exempt from registration under the
   Securities Act and any state or local law requiring registration.

   7.2    Execution of the Litigation and Distribution Trust Agreement.

           The Litigation and Distribution Trust Agreement, in a form reasonably acceptable to the
   Debtor and the Committee, shall be executed on or before the Effective Date, and all other
   necessary steps shall be taken to establish the Litigation and Distribution Trust and the beneficial
   interests therein, which shall be for the benefit of holders of Allowed Class 2 Claims as set forth
   in the Litigation and Distribution Trust Agreement. This Article VII sets forth certain of the rights,
   duties and obligations of the Litigation and Distribution Trustee. In the event of any conflict
   between the terms of this Article VII and the terms of the Litigation and Distribution Trust
   Agreement, the terms of the Litigation and Distribution Trust Agreement shall govern.

   7.3    Litigation and Distribution Trust Assets.

           7.3.1       Except as otherwise provided in the Litigation and Distribution Trust
   Agreement, on the Effective Date, in accordance with section 1141 of the Bankruptcy Code, all of
   the Litigation and Distribution Trust Assets, as well as the rights, privileges (including, but not
   limited to, the attorney-client privilege), and powers of the Debtor and its Estate applicable to the
   Litigation and Distribution Trust Assets, shall automatically vest in the Litigation and Distribution
   Trust, free and clear of all Claims and Equity Interests for the benefit of the Litigation and
   Distribution Trust Beneficiaries. For the avoidance of doubt, (i) in no event shall the term
   “Litigation and Distribution Trust Assets” be deemed to include any released claims against any
   Exculpated Parties, and (ii) the Litigation and Distribution Trust shall not have the right to assert
   any released claims against any Exculpated Parties. Upon the transfer of Litigation and
   Distribution Trust Assets to the Litigation and Distribution Trust, the Litigation and Distribution
   Trust shall succeed to all of the Debtor’s and Estate’s rights, title and interest in such Litigation
   and Distribution Trust Assets, and the Debtor shall have no further interest in or with respect to
   such Litigation and Distribution Trust Assets.

           Notwithstanding the foregoing, the Plan Proponents reserve the right to modify the Plan to
   exclude certain assets from transfer to the Litigation and Distribution Trust. The Confirmation
   Order shall constitute a determination that the transfers of assets to the Litigation and Distribution
   Trust are legal and valid and consistent with the laws of the State of Louisiana.

           All parties shall execute any documents or other instruments necessary to cause title to the
   Litigation and Distribution Trust Assets to be transferred to the Litigation and Distribution Trust.
   The Litigation and Distribution Trust Assets will be held in trust for the benefit of all holders of
   Allowed Class 2 Claims pursuant to the terms of the Plan and Litigation and Distribution Trust
   Agreement.

                                                     28
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 34 of
                                           55


           7.3.2     As more fully set forth in Section 7.9 hereof, the transfer of each of the Litigation
   and Distribution Trust Assets to the Litigation and Distribution Trust shall be treated for U.S.
   federal income tax purposes as a transfer of the Litigation and Distribution Trust Assets to the
   Litigation and Distribution Trust Beneficiaries, who will immediately thereafter be deemed to have
   automatically transferred all such Assets to the Litigation and Distribution Trust.

   7.4     Governance of Litigation and Distribution Trust.

           The Litigation and Distribution Trust shall be governed and administered by the Litigation
   and Distribution Trustee, as provided under this Plan and the Litigation and Distribution Trust
   Agreement. The Litigation and Distribution Trustee shall act in furtherance of, and consistent
   with, the purpose of the Litigation and Distribution Trust and shall act in the best interests of the
   Litigation and Distribution Trust Beneficiaries.

   7.5     Litigation and Distribution Trustee.

           The Litigation and Distribution Trustee shall be authorized to exercise and perform the
   rights, powers, and duties held by the Debtor and the Estate with respect to the Litigation and
   Distribution Trust Assets upon their transfer to the Litigation and Distribution Trust, including,
   without limitation, the authority under section 1123(b)(3) of the Bankruptcy Code, and shall be
   deemed to be acting in the capacity of a bankruptcy trustee, receiver, liquidator, conservator,
   rehabilitator, creditors’ committee or any similar official who has been appointed to take control
   of, manage, and to provide for the prosecution, settlement, adjustment, retention, and enforcement
   of the Litigation and Distribution Trust Assets.

           7.5.1      Responsibilities of Litigation and Distribution Trustee.

           The responsibilities of the Litigation and Distribution Trustee shall include, but shall not
   be limited to: (i) the receipt, management, supervision, and protection of the Litigation and
   Distribution Trust Assets on behalf of and for the benefit of the beneficiaries of the Litigation and
   Distribution Trust; (ii) pursuit of objections to, and estimations and settlements of certain Disputed
   Claims; (iii) investigation, analysis, prosecution, and, if necessary and appropriate, compromise of
   the claims and Causes of Action included among the Litigation and Distribution Trust Assets,
   including, without limitation, the Avoidance Actions and any other claims and Causes of Action
   transferred to the Litigation and Distribution Trust pursuant to the Plan; (iv) calculation and
   implementation of all distributions to be made by the Litigation and Distribution Trustee under the
   Plan to the beneficiaries of the Trust; (v) filing all required federal, state, and local tax returns and
   paying taxes and all other obligations of the Litigation and Distribution Trust; and (vi) such other
   responsibilities as may be vested in the Litigation and Distribution Trustee pursuant to the Plan,
   the Litigation and Distribution Trust Agreement, orders of the Bankruptcy Court, or as necessary
   and proper to carry out the provisions of the Plan

           The Litigation and Distribution Trustee shall maintain good and sufficient books and
   records of account relating to the Litigation and Distribution Trust Assets, the management thereof,
   all transactions undertaken by the Litigation and Distribution Trustee, all expenses incurred by or
   on behalf of the Litigation and Distribution Trustee, and all distributions to Litigation and
   Distribution Trust Beneficiaries contemplated or effectuated under the Plan.

                                                      29
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 35 of
                                           55


          7.5.2       Authority and Powers of Litigation and Distribution Trustee.

                          (a) The powers of the Litigation and Distribution Trustee are set forth in
                              full in the Litigation and Distribution Trust Agreement and shall
                              include, among other things, the right, without any further approval
                              from the Bankruptcy Court, to: Subject to any limitations contained in
                              the Plan and Litigation and Distribution Trust Agreement, pay,
                              compromise, settle, adjust, agree to, investigate, pursue, or contest any
                              and all claims and Causes of Action transferred to the Litigation and
                              Distribution Trust as provided in the Plan and Litigation and
                              Distribution Trust Agreement;

                          (b) Pay all taxes, expenses and obligations of the Litigation and Distribution
                              Trust out of the Litigation and Distribution Trust Assets;

                          (c) Investigate, prosecute and, if necessary, litigate, any and all Avoidance
                              Actions and Causes of Action that may belong to the Debtor or its Estate
                              that are transferred to the Litigation and Distribution Trust pursuant to
                              the Plan, including any Avoidance Action or any other claims or Causes
                              of Action brought by the Debtor or the Unsecured Creditors’ Committee
                              on behalf of the Debtor prior to the Effective Date, which Causes of
                              Action, rights to payment and claims as of the Effective Date shall vest
                              solely and exclusively in the Litigation and Distribution Trustee, for the
                              benefit of the Litigation and Distribution Trust, pursuant to the terms of
                              the Plan;

                          (d) And, additionally:

           (i) Invest funds; (ii) make distributions; (iii) pay taxes and other obligations owed by the
   Litigation and Distribution Trust or incurred by the Litigation and Distribution Trustee; (iv) subject
   to Sections 4.3 and 4.9 of the Litigation and Distribution Trust Agreement, engage and compensate
   from the Litigation and Distribution Trust Assets, consultants, agents, employees, and professional
   persons (including, without limitation, attorneys on a contingency fee basis) to assist the Litigation
   and Distribution Trustee with respect to the Litigation and Distribution Trustee’s responsibilities;
   (v) liquidate and dispose of the Litigation and Distribution Trust Assets; (vi) compromise and settle
   Claims and Causes of Actions; (vii) act on behalf of the Debtor, its Estate, and the Committee in
   all civil actions, judicial proceedings, administrative proceedings, adversary proceedings and
   contested matters (including, without limitation, the Avoidance Actions) pending in the
   Bankruptcy Court and in all actions and proceedings pending elsewhere; (viii) commence and/or
   pursue any and all actions involving Litigation and Distribution Trust Assets that could arise or be
   asserted at any time, unless otherwise waived or relinquished in the Plan; (ix) utilize Litigation
   and Distribution Trust Assets to purchase appropriate insurance to insure the acts and omissions
   of the Litigation and Distribution Trustee; and (x) act and implement the Plan, the Litigation and
   Distribution Trust Agreement, and orders of the Bankruptcy Court

          The authority of the Litigation and Distribution Trustee will commence as of the Effective
   Date and will remain and continue in full force and effect until all of the Litigation and Distribution

                                                     30
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 36 of
                                           55


   Trust Assets have liquidated in accordance with the Plan, the funds in the Litigation and
   Distribution Trust have been completely distributed in accordance with the Plan, all tax returns
   and any other required filings or reports have been filed with the appropriate state or federal
   regulatory authorities, and the Order closing the Chapter 11 Case is a Final Order.

        7.5.3         Litigation and Distribution Trustee as Successor in Interest to the Debtor and
   Committee.

           Solely with respect to the Litigation and Distribution Trust Assets, the Litigation and
   Distribution Trustee is the successor in interest to the Debtor and the Committee, and thus, after
   the Effective Date, to the extent the Plan requires an action by the Debtor or the Committee with
   respect to any of the Litigation and Distribution Trust Assets, the action shall be taken by the
   Litigation and Distribution Trustee on behalf of the Debtor or the Committee, as applicable.

           7.5.4      Retention of Professionals by Litigation and Distribution Trustee.

           As set forth in Section 7.5.2 of this Plan and the Litigation and Distribution Trust
   Agreement, the Litigation and Distribution Trustee may, without further order of the Bankruptcy
   Court, employ various Persons on behalf of the Litigation and Distribution Trust, including, but
   not limited to, attorneys, consultants and financial advisors, as needed to assist him/her in fulfilling
   his/her obligations under the Litigation and Distribution Trust Agreement and this Plan, and on
   whatever fee arrangement he/she deems appropriate, including, without limitation, contingency
   fee arrangements. For the avoidance of doubt, the Litigation and Distribution Trustee may retain
   professionals who represented parties in interest in the Chapter 11 Case.

           Professionals engaged by the Litigation and Distribution Trustee shall not be required to
   file applications with the Bankruptcy Court in order to receive compensation for services rendered
   and reimbursement of actual out-of-pocket expenses incurred, and all such compensation and
   reimbursement shall be paid from the Litigation and Distribution Trust with Litigation and
   Distribution Trust Assets.

           7.5.5      Compensation of Litigation and Distribution Trustee.

           In addition to reimbursement for actual out-of-pocket expenses incurred by the Litigation
   and Distribution Trustee, the Litigation and Distribution Trustee shall be entitled to receive
   reasonable compensation for services rendered on behalf of the Litigation and Distribution Trust
   on terms to be set forth in the Litigation and Distribution Trust Agreement, and all such
   compensation and reimbursement shall be paid from the Litigation and Distribution Trust using
   Litigation and Distribution Trust Assets and their proceeds.

   7.6     Indemnification.

           From and after the Effective Date, the Litigation and Distribution Trustee and all Persons
   retained by the Litigation and Distribution Trust (collectively, the “Litigation and Distribution
   Trust Indemnified Parties” and each a “Litigation and Distribution Trust Indemnified Party”) shall
   be, and hereby are, indemnified by the Litigation and Distribution Trust through the Litigation and
   Distribution Trust Assets, to the fullest extent permitted by applicable law, from and against any
   and all claims, debts, dues, accounts, actions, suits, causes of action, bonds, covenants, judgments,

                                                     31
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 37 of
                                           55


   damages, attorneys’ fees, defense costs, and other assertions of liability arising out of any such
   Litigation and Distribution Trust Indemnified Party’s good faith exercise of what such Litigation
   and Distribution Trust Indemnified Party reasonably understands to be its powers or the discharge
   of what such Litigation and Distribution Trust Indemnified Party reasonably understands to be its
   duties conferred by the Litigation and Distribution Trust Agreement, the Plan, or any order of the
   Bankruptcy Court entered pursuant to, or in furtherance of, the Plan, applicable law, or otherwise
   (except only for actions or omissions to act to the extent determined by a Final Order to be due to
   its own fraud, self-dealing, intentional misrepresentation, gross negligence or willful misconduct),
   including, but not limited to, acts or omissions concerning pursuing or not pursuing the Litigation
   and Distribution Trust Assets, on and after the Effective Date. The foregoing indemnification shall
   also extend to matters directly or indirectly in connection with, arising out of, based on, or in any
   way related to (a) the Plan; (b) the Litigation and Distribution Trust Agreement; (c) the services to
   be rendered pursuant to the Plan or Litigation and Distribution Trust Agreement; (d) any document
   or information, whether verbal or written, referred to herein or supplied to the Litigation and
   Distribution Trustee; or (e) proceedings by or on behalf of any creditor or Debtor. The Litigation
   and Distribution Trust shall, on demand, advance or pay promptly out of the Litigation and
   Distribution Trust Assets, on behalf of each Litigation and Distribution Trust Indemnified Party,
   reasonable and documented attorneys’ fees and other expenses and disbursements to which such
   Litigation and Distribution Trust Indemnified Party would be entitled pursuant to the foregoing
   indemnification obligation; provided, however, that any Litigation and Distribution Trust
   Indemnified Party receiving any such advance shall execute a written undertaking to repay such
   advance if a court of competent jurisdiction ultimately determines that such Litigation and
   Distribution Trust Indemnified Party is not entitled to indemnification hereunder due to the fraud,
   self-dealing, intentional misrepresentation, gross negligence or willful misconduct of such
   Litigation and Distribution Trust Indemnified Party. In any matter covered by the first two
   sentences of this subsection, any Person entitled to indemnification shall have the right to employ
   such Person’s own separate counsel reasonably acceptable to the Litigation and Distribution
   Trustee, at the Litigation and Distribution Trust’s expense, subject to the foregoing terms and
   conditions.

   7.7    LT Reserves.

           The Litigation and Distribution Trustee may establish one or more LT Reserves on account
   of Class 2 Contested Claims, the holders of which would be Litigation and Distribution Trust
   Beneficiaries were such Class 2 Contested Claims ultimately Allowed. The amount held back in
   the LT Reserve(s) shall be equal to the amount necessary to satisfy the Plan Distributions to which
   the holders of the relevant Contested Claims would be entitled if all such Contested Claims were
   to be subsequently Allowed.

   7.8    Discharge of Litigation and Distribution Trustee and Dissolution.

           The Litigation and Distribution Trustee and the Litigation and Distribution Trust shall be
   discharged or dissolved, as the case may be, at such time as (i) all assets of the Litigation and
   Distribution Trust have been liquidated and (ii) all distributions required to be made by the
   Litigation and Distribution Trustee under the Plan have been made, but in no event shall the
   Litigation and Distribution Trust be dissolved later than five (5) years from the Effective Date;
   provided, however, that the Bankruptcy Court, upon motion by a party in interest, may extend the

                                                    32
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 38 of
                                           55


   term of the Litigation and Distribution Trust for a finite period if (i) such extension is necessary to
   the purpose of the Litigation and Distribution Trust, (ii) the Litigation and Distribution Trustee
   receives an opinion of counsel or a ruling from the IRS stating that such extension would not
   adversely affect the status of the Litigation and Distribution Trust as a liquidating trust for federal
   income tax purposes, and (iii) such extension is obtained within the six (6) month period prior to
   the Litigation and Distribution Trust’s fifth (5th) anniversary or the end of the immediately
   preceding extension period, as applicable. Upon dissolution of the Litigation and Distribution
   Trust, any remaining Cash on hand and other assets, with the exception of any Causes of Action
   will be distributed to the Litigation and Distribution Trust Beneficiaries in accordance with the
   Litigation and Distribution Trust Agreement. Upon the dissolution of the Litigation and
   Distribution Trust, all remaining Causes of Action shall be deemed void and abandoned and no
   Litigation and Distribution Trust Beneficiary shall have any right, title or interest in or to any such
   Cause of Action.

            At such time as the Litigation and Distribution Trust has been fully administered (i.e., when
   all things requiring action by the Litigation and Distribution Trustee – including the liquidation of
   all Litigation and Distribution Trust Assets and the making of all distributions required under the
   Plan – have been done, and the Plan has been substantially consummated), the Liquidating Trustee
   shall file an application for approval of his final report and the entry of a final decree with the
   Bankruptcy Court.

   7.9    Taxes.

            For federal income tax purposes, (i) all parties (including, without limitation, the Debtor,
   the Litigation and Distribution Trustee, and the Litigation and Distribution Trust Beneficiaries)
   shall treat the Litigation and Distribution Trust as a liquidating trust within the meaning of
   Treasury Regulation section 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 684,
   (ii) the transfer of assets of the Debtor to the Litigation and Distribution Trust under the Plan shall
   be treated as a deemed transfer to the Litigation and Distribution Trust Beneficiaries in satisfaction
   of their Claims followed by a deemed transfer of the Litigation and Distribution Assets by the
   Litigation and Distribution Trust Beneficiaries to the Litigation and Distribution Trust, (iii) the
   Litigation and Distribution Trust Beneficiaries will be deemed to be the grantors and owners of
   the Litigation and Distribution Trust and its assets, and (iv) the Litigation and Distribution Trust
   will be taxed as a grantor trust within the meaning of sections 671-677 of the Internal Revenue
   Code owned by the Litigation and Distribution Trust Beneficiaries. The Litigation and
   Distribution Trust will file federal income tax returns as a grantor trust under Internal Revenue
   Code section 671 and Treasury Regulation section 1.671-4 and report, but not pay tax on, the
   Litigation and Distribution Trust’s tax items of income, gain, loss deductions and credits (“Tax
   Items”). The Litigation and Distribution Trust Beneficiaries will report such Tax Items on their
   federal income tax returns and pay any resulting federal income tax liability. All parties will use
   consistent valuations of the Litigation and Distribution Trust Assets transferred to the Litigation
   and Distribution Trust for all federal income tax purposes. The Litigation and Distribution Trust
   Assets shall be valued based on the Litigation and Distribution Trustee’s good faith determination
   of their fair market value.

           The Litigation and Distribution Trustee may, for U.S. federal income tax purposes (and, to
   the extent permitted by law, for state and local income tax purposes), (i) make an election pursuant

                                                     33
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 39 of
                                           55


   to Treasury Regulation section 1.468B-9 to treat the LT Reserve(s) as a “disputed ownership fund”
   within the meaning of that section, (ii) allocate taxable income or loss to the LT Reserve(s), with
   respect to any given taxable year (but only for the portion of the taxable year with respect to which
   such Claims are Contested Claims), and (iii) distribute assets from the LT Reserve(s) as, when,
   and to the extent, such Contested Claims either become Allowed or are otherwise resolved. The
   Litigation and Distribution Trust Beneficiaries shall be bound by such election, if made by the
   Litigation and Distribution Trustee, and as such shall, for U.S. federal income tax purposes (and,
   to the extent permitted by law, for state and local income tax purposes), report consistently
   therewith.

           For federal and applicable state income tax purposes, all parties (including, without
   limitation, the Debtor, the Litigation and Distribution Trustee, and the Litigation and Distribution
   Trust Beneficiaries) shall treat the transfers of Litigation and Distribution Trust Assets to the
   Litigation and Distribution Trust in accordance with the terms of the Plan as a sale by the Debtor
   and/or its Estate of such Litigation and Distribution Trust Assets to the Litigation and Distribution
   Trust at a selling price equal to the fair market value of such Litigation and Distribution Trust
   Assets on the date of transfer. The Litigation and Distribution Trust shall be treated as the owner
   of all Litigation and Distribution Trust Assets that it holds.

                                            ARTICLE VIII.

             INJUNCTIONS, EXCULPATION AND LIMITATION ON LIABILITY

   8.1    Term of Bankruptcy Injunction or Stays.

           All injunctions or stays provided for in the Chapter 11 Case under sections 105 or 362 of
   the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
   force and effect until the Effective Date.

           Except as otherwise provided in the Plan or the Confirmation Order, or to the extent
   necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a separate
   Order of the Bankruptcy Court, as of the Confirmation Date, but subject to the occurrence of the
   Effective Date, all Persons who have held, hold or may hold Claims against in the Debtor or the
   Estate are, with respect to any such Claims, permanently enjoined after the Confirmation Date
   from: (i) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
   action or other proceeding of any kind (including, without limitation, any proceeding in a judicial,
   arbitral, administrative or other forum) against or affecting the Debtor, the Estate, the Reorganized
   Debtor, or any of the assets of the Debtor or its Estate, whether remaining with the Reorganized
   Debtor or being transferred to the Litigation and Distribution Trust, or any successor to any of the
   foregoing Persons or any property of any such successor; (ii) enforcing, levying, attaching
   (including, without limitation, any pre-judgment attachment), collecting or otherwise recovering
   by any manner or means, whether directly or indirectly, any judgment, award, decree or order
   against the Debtor, the Estate, the Reorganized Debtor or any of the assets of the Debtor or its
   Estate, whether remaining with the Reorganized Debtor or being transferred to the Litigation and
   Distribution Trust, or any successor to any of the foregoing Persons or any property of any such
   successor; (iii) creating, perfecting or otherwise enforcing in any manner, directly or indirectly,
   any encumbrance of any kind against the Debtor, the Reorganized Debtor, the Estate or any of the

                                                    34
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 40 of
                                           55


   assets of the Debtor or its Estate, whether remaining with the Reorganized Debtor or being
   transferred to the Litigation and Distribution Trust, or any successor to any of the foregoing
   Persons or any property of any such successor; (iv) commencing or continuing in any manner or
   in any place, any suit, action or other proceeding on account of or respecting any Claim, demand,
   liability, obligation, debt, right, Cause of Action, interest or remedy released or to be released,
   satisfied, or otherwise addressed pursuant to the Plan or the Confirmation Order, including, but
   not limited to, through the releases and exculpations provided under the Plan; (v) acting or
   proceeding in any manner, in any place whatsoever, that does not conform to or comply with the
   provisions of this Plan to the fullest extent permitted by applicable law; and (vi) commencing or
   continuing, in any manner or in any place, any action that does not comply with or is inconsistent
   with the provisions of this Plan; provided, however, that nothing contained herein shall preclude
   such persons from exercising their rights pursuant to and consistent with the terms of this Plan.
   Each holder of an Allowed Claim shall be deemed to have specifically consented to the injunctions
   set forth herein.

           The foregoing injunctions shall extend for the benefit of the Litigation and Distribution
   Trustee, and any successors of the Debtor or the Reorganized Debtor, and to any property and
   interest in property subject to this Plan.

   8.2    Discharge

           Except as otherwise provided in the Plan or in the Confirmation Order, rights afforded in,
   and all consideration distributed under, this Plan shall be in exchange for, and in complete
   satisfaction, settlement, discharge, and release of, all Claims of any nature whatsoever against the
   Debtor or any of its assets or properties, except as to the Litigation and Distribution Trust Assets.
   Upon the Effective Date, except as otherwise provided for in the Plan or Confirmation Order,
   FNBC shall be deemed discharged and released under section 1141(d)(l)(A) of the Bankruptcy
   Code from any and all Claims, including, without limitation, demands and liabilities that arose
   before the Confirmation Date, and all debts of the kind specified in sections 502(g), 502(h) or
   502(i) of the Bankruptcy Code, whether or not (a) a Claim based upon such debt is Allowed under
   Section 501 of the Bankruptcy Code, or (b) a Claim based upon such debt is Allowed under Section
   502 of the Bankruptcy Code, or (c) the Holder of a Claim based upon such debt accepted this Plan.
   Nothing in the Plan or Confirmation Order constitutes a determination as to the applicability of 11
   U.S.C. §1141(d)(6)(A) and the rights of a domestic governmental unit under such section are
   preserved.

   8.3    Injunction.

         FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE
   RELEASES AND EXCULPATIONS GRANTED IN THIS PLAN, THE DEBTOR AND
   ALL PARTIES IN INTEREST SHALL BE PERMANENTLY ENJOINED FROM
   COMMENCING OR CONTINUING IN ANY MANNER AGAINST THE EXCULPATED
   PARTIES AND THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY
   SUIT, ACTION, OR OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY
   CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
   INTEREST, OR REMEDY RELEASED OR TO BE RELEASED PURSUANT TO THIS
   PLAN.

                                                    35
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 41 of
                                           55


   8.4     Exculpation.

           No Exculpated Party shall have or incur, and each Exculpated Party is hereby released and
   exculpated from any claim, obligation, Cause of Action or liability for any claim in connection
   with or arising out of, the administration of the Chapter 11 Case, entry into the Litigation and
   Distribution Trust Agreement, the negotiation and pursuit of this Plan, or the solicitation of votes
   for, or confirmation of, this Plan, the funding of this Plan, the consummation of this Plan, or the
   administration of this Plan or the property to be distributed under this Plan, and the issuance of
   securities under or in connection with this Plan or the transactions contemplated by the foregoing,
   except for willful misconduct, gross negligence, or intentional fraud as determined by Final Order
   of the Bankruptcy Court, but in all respects such Exculpated Party shall be entitled to reasonably
   rely upon the advice of counsel with respect to its duties and responsibilities pursuant to this Plan.
   The Exculpated Parties have participated in compliance with the applicable provisions of the
   Bankruptcy Code with regard to the solicitation and distribution of any securities pursuant to the
   Plan, and are not, and on account of such distributions shall not be, liable at any time for the
   violation of any applicable law, rule or regulation governing the solicitation of acceptances or
   rejections of this Plan or such distributions made pursuant to this Plan, including the issuance of
   securities thereunder.

   8.5     Limitation on Liability of Litigation and Distribution Trustee.

           The Litigation and Distribution Trustee will not be liable for any act he may do or omit to
   do as Litigation and Distribution Trustee under the Plan and the Litigation and Distribution Trust
   Agreement, as applicable, while acting in good faith and in the exercise of his reasonable business
   judgment; nor will the Litigation and Distribution Trustee be liable in any event, except for willful
   misconduct, gross negligence, or intentional fraud. The foregoing limitation on liability will also
   apply to any Person (including any professional) employed by the Litigation and Distribution
   Trustee and acting on behalf of the Litigation and Distribution Trust in the fulfillment of its
   respective duties hereunder or under the Litigation and Distribution Trust Agreement.

   8.6     D&O Claims and D&O Policies.

           For the avoidance of doubt, and notwithstanding anything to the contrary set forth in this
   Plan, including this Article VIII, no release, exculpation, injunction, or waiver set forth in this Plan
   shall apply to any D&O Claims (or claims relating to any D&O Policies) belonging to or pursuable
   by the Committee or the Litigation and Distribution Trust or Litigation and Distribution Trustee,
   and all such claims and related Causes of Action are expressly reserved and preserved as set forth
   in Section 6.3 above.

   8.7     SEC Rights Peserved.

          Notwithstanding any provision herein to the contrary, no provision of the Plan or any order
   confirming the Plan: (i) releases or exculpates any non-debtor person or entity from any claim or
   cause of action of the U.S. Securities and Exchange Commission (“SEC”); or (ii) enjoins, limits,
   impairs or delays the SEC from commencing or continuing any claims, causes of action,
   proceedings or investigations against any non-debtor person or entity in any forum.



                                                     36
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 42 of
                                           55


                                              ARTICLE IX.

                                 PLAN DISTRIBUTION PROVISIONS

   9.1     Plan Distributions.

           As set forth above, The Debtor or the Reorganized Debtor, as the case may be, shall make
   all Plan Distributions (or reserve for such Plan Distributions) to Unclassified Claims, Class 1
   Claims and Class 3 Equity Interests due or pending as of the Effective Date. The Litigation and
   Distribution Trustee shall make all Plan Distributions in accordance with the Plan and the
   Litigation and Distribution Trust Agreement to Class 2 claimants and all U.S. Trustee fees accruing
   after the Effective Date. In the event that a Plan Distribution shall be payable on a day other than
   a Business Day, such Plan Distribution shall instead be paid on the immediately succeeding
   Business Day, but shall be deemed to have been made on the date otherwise due. Except as
   otherwise provided herein, Plan Distributions shall be made to the holders of Allowed Claims as
   reflected in the registry of claims maintained by the Debtor or the Litigation and Distribution
   Trustee on the Effective Date. NO DISTRIBUTION SHALL BE MADE PURSUANT TO
   THIS PLAN TO A HOLDER OF A CLAIM UNLESS AND UNTIL SUCH CLAIM IS OR
   BECOMES AN ALLOWED CLAIM. The Litigation and Distribution Trustee and its agents
   may, but shall have no obligation to, recognize any transfer of a Claim after the Effective Date.

   9.2     Timing of Plan Distributions.

           Each Plan Distribution shall be made on the relevant Plan Distribution Date therefor and
   shall be deemed to have been timely made if made on such date or within ten (10) days thereafter.

   9.3     Delivery of Plan Distributions and Undeliverable or Unclaimed Distributions.

          9.3.1       Delivery of Plan Distributions in General. Subject to Bankruptcy Rule 9010,
   any Plan Distribution to a holder of an Allowed Claim shall be made at the last known address of
   such holder as set forth (i) in the Schedules, (ii) on the proof of Claim filed by such holder, (iii) in
   any notice of transfer of claim filed with the Bankruptcy Court with respect to such Claim pursuant
   to Bankruptcy Rule 3001(e) or (iv) in any notice served by such holder giving details of a change
   of address.

           9.3.2      Undeliverable and Unclaimed Plan Distributions.

                   a.      General. None of the Debtor, the Reorganized Debtor, or the Litigation and
   Distribution Trustee, as the case may be, shall have a duty to make distributions to any holder of
   an Allowed Claim with an undeliverable address as determined by any undeliverable or returned
   notice to the Debtor, the Reorganized Debtor, or the Litigation and Distribution Trustee, as the
   case may be, unless and until the Debtor, the Reorganized Debtor, or the Litigation and
   Distribution Trustee, as the case may be, is notified in writing of such holder’s then-current address
   prior the Plan Distribution Date. If the distribution to any holder of an Allowed Claim is returned
   to the Debtor, the Reorganized Debtor, or the Litigation and Distribution Trustee, as the case may
   be, as undeliverable or is otherwise unclaimed, no further Plan Distribution shall be made to such
   holder unless the Debtor, the Reorganized Debtor, or the Litigation and Distribution Trustee, as
   the case may be, is notified of such holder’s then-current address within six months after such Plan
                                                     37
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 43 of
                                           55


   Distribution was returned. After such date, if such notice was not provided, a holder shall have
   forfeited its right to such Plan Distribution, if the Claim is a Class 2 Claim, the unclaimed
   Distributions will be redistributed on a Pro Rata basis to all known and locatable holders of
   Allowed Claims in Class 2 if such a Distribution, after expenses of Distribution, would produce
   an aggregate minimum dividend of $50,000. If such Distribution would produce an aggregate
   dividend of less than $50,000, the Litigation and Distribution Trustee may donate any remaining
   Cash allocable to any unclaimed Distributions to a charitable institution. After such donation, the
   Litigation and Distribution Trustee, and his agents and Professionals will be fully discharged and
   released from any claims related to the unclaimed Distributions. If the Claim is an Unclassified
   Claim or a Class 1 Claim, such forfeited amount shall be retained by the Reorganized Debtor, free
   of any restrictions.

                   b.      Non-Negotiated Checks. Checks issued in respect of Allowed Claims shall
   be null and void if not presented within six months after the date of issuance thereof. Requests for
   reissuance of any voided check shall be made directly to the Debtor, the Reorganized Debtor, or
   the Litigation and Distribution Trustee, as the case may be, by the holder of the Allowed Claim to
   whom such check was originally issued. Any claim in respect of such a voided check shall be
   made within six months after the date of issuance of such check after such date, if such notice was
   not provided, a holder shall have forfeited its right to such Plan Distribution, and the undeliverable
   or unclaimed Plan Distribution shall be distributed as set forth in 9.3.2 a above.

   9.4    Plan Distributions Subject to Withholding and Reporting Requirements.

          All Plan Distributions hereunder shall be subject to all withholding and reporting
   requirements imposed by federal, state, local and foreign taxing authorities. Notwithstanding the
   above, each holder of an Allowed Claim that is to receive a Plan Distribution shall have the sole
   and exclusive responsibility for the satisfaction and payment of any tax obligations imposed by
   any government unit, including income, withholding and other tax obligations, on account of such
   Plan Distribution. The Debtor, the Reorganized Debtor, and the Litigation and Distribution
   Trustee have the right to withhold a Plan Distribution until such holder has made
   arrangements satisfactory to the Debtor, the Reorganized Debtor, or the Litigation and
   Distribution Trustee, as the case may be, for payment of any such tax obligations, including,
   without limitation, the provision by the holder of a Claim IRS Form W-9 and any other
   information determined by the Debtor, the Reorganized Debtor, or the Litigation and
   Distribution Trustee, as the case may be, to be necessary or appropriate to effect information
   reporting and tax withholding. If the Debtor, the Reorganized Debtor, or the Litigation and
   Distribution Trustee, as the case may be, has not received IRS Form W-9 or other requested
   tax reporting information from the holder of a Claim before the relevant Plan Distribution
   Date, any property or Cash to be distributed pursuant to this Plan shall, pending receipt of
   IRS Form W-9 or such other requested information, be treated as an unclaimed distribution
   under this Plan, as set forth in Section 9.3.2.



   9.5    Manner of Payment Under the Plan.



                                                    38
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 44 of
                                           55


           Unless the Person receiving a Plan Distribution agrees otherwise, any Plan Distribution to
   be made in Cash under the Plan shall be made by check drawn on a domestic bank or by wire
   transfer from a domestic bank. Cash payments to foreign creditors may, in addition to the
   foregoing, be made in such funds and by such means as are necessary or customary in a particular
   foreign jurisdiction.

   9.6    Minimum Distributions.

           If the amount of Cash to be distributed to the holder of an Allowed Claim is less than fifty
   dollars ($50.00) on a Plan Distribution Date, the Litigation and Distribution Trustee may hold the
   Cash distributions to be made to such Holder until the aggregate amount of Cash to be distributed
   to such Holder is in an amount equal to or greater than $50. Notwithstanding the preceding
   sentence, if the amount of Cash distribution to any Holder of an Allowed Claim never aggregates
   more than $50, then the Litigation and Distribution Trustee shall not be required to distribute Cash
   to any such holder, and the resultant funds shall revert to the Litigation and Distribution Trust and
   distributed Pro Rata to other holders of Allowed Class 2 Claims.

   9.7    Rounding.

          Whenever any payment of a fraction of a cent would otherwise be called for, the actual
   payment shall reflect a rounding of such fraction to the nearest whole cent, with one-half cent
   being rounded up to the nearest whole cent.

   9.8    Settlement of Claims and Controversies.

           Pursuant to sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019
   and in consideration for the distributions and other benefits provided pursuant to this Plan, the
   provisions of this Plan shall constitute a good faith compromise of all Claims and controversies
   relating to the contractual, legal and subordination rights that a holder of a Claim may have with
   respect to any Allowed Claim, or any distribution to be made on account of such Allowed Claim.
   The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
   compromise or settlement of all such Claims and controversies, as well as a finding by the
   Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, its
   Estate and holders of Claims and is fair, equitable and reasonable.

   9.9    Setoffs and Recoupments.

           The Litigation and Distribution Trustee may, pursuant to section 553 of the Bankruptcy
   Code or applicable non-bankruptcy law, exercise the right of setoff or recoupment against any
   Allowed Class 2 Claim and the distributions to be made pursuant to the Plan on account of such
   Claim (before distribution is made on account of such Claim) of the claims, rights and causes of
   action of any nature that the Debtor may hold against the holder of such Allowed Claim; provided,
   however, that neither the failure to effect such a setoff or recoupment nor the allowance of any
   Claim hereunder shall constitute a waiver or release by the Litigation and Distribution Trustee of
   any such claims, rights and causes of action that the Litigation and Distribution Trust may possess
   against such holder.



                                                    39
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 45 of
                                           55


                                              ARTICLE X.

                               PROCEDURES FOR RESOLVING
                             AND TREATING CONTESTED CLAIMS

   10.1   Claim Objection Deadline.

           Objections to Class 2 Claims shall be filed by the Litigation and Distribution Trustee with
   the Bankruptcy Court and served upon the holders of each of the Claims to which objection is
   made within 180 days after the Effective Date of this Plan. The time period for filing objections
   to Class 2 Claims shall automatically renew for successive periods of 180 days each until the
   earlier of (i) the date upon which all Claims have been Allowed or Disallowed or (ii) the date fixed
   by the Court upon motion of the Litigation and Distribution Trustee or a holder of a Claim.
   Objections to Class 1 Claims shall be filed by the Debtor on or before the Effective Date of the
   Plan; and objections to Administrative Expense Claims shall be filed by the Debtor within 60 days
   of the Effective Date or as otherwise provided for by the Bankruptcy Court’s Local Rules
   applicable to the hearing on such holder’s motion or application for Allowance of Administrative
   Expense Claim.

   10.2   Prosecution of Contested Claims.

           After the Effective Date, the Litigation and Distribution Trustee may (i) prosecute any
   objection to a Class 2 Claim filed by the Debtor prior to the Effective Date and (ii) object to the
   allowance of Class 2 Claims filed with the Bankruptcy Court before, on or after the Effective Date
   with respect to which liability is Contested. All objections that are filed and prosecuted as provided
   herein shall be litigated to Final Order or compromised and settled in accordance with Section
   10.3.

   10.3   Claims Settlement.

           Notwithstanding any requirements that may be imposed pursuant to Bankruptcy Rule 9019,
   from and after the Effective Date, the Litigation and Distribution Trustee shall have authority to
   settle or compromise all claims and Causes of Action without further review or approval of the
   Bankruptcy Court.

   10.4   Entitlement to Plan Distributions upon Allowance.

           Notwithstanding any other provision of the Plan, except as otherwise agreed by the
   Litigation and Distribution Trustee or the Debtor, as applicable, no Plan Distribution shall be made
   with respect to any Claim to the extent it is a Contested Claim, unless and until such Contested
   Claim becomes an Allowed Claim, subject to the setoff rights as provided in Section 9.9. When a
   Claim that is not an Allowed Claim as of the Effective Date becomes an Allowed Claim (regardless
   of when) the holder of such Allowed Claim shall thereupon become entitled to receive the Plan
   Distributions in respect of such Claim, the same as though such Claim had been an Allowed Claim
   on the Effective Date.




                                                    40
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 46 of
                                           55


   10.5   Estimation of Claims.

           The Litigation and Distribution Trustee may, at any time, request that the Bankruptcy Court
   estimate any Class 2 Contested Claim pursuant to section 502(c) of the Bankruptcy Code
   regardless of whether the Litigation and Distribution Trustee or the Debtor previously objected to
   such Claim or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
   Court will retain jurisdiction to estimate any such Claim at any time during litigation concerning
   any objection to any such Claim, including during the pendency of any appeal relating to any such
   objection. In the event that the Bankruptcy Court estimates any Class 2 Contested Claim, that
   estimated amount will constitute the Allowed amount of such Claim for all purposes under the
   Plan. All of the objection, estimation, settlement and resolution procedures set forth in the Plan
   are cumulative and not necessarily exclusive of one another. Claims may be estimated and
   subsequently compromised, settled, withdrawn or resolved by any mechanism approved by the
   Bankruptcy Court.

                                            ARTICLE XI.

                              CONDITIONS PRECEDENT TO
                            CONFIRMATION OF THE PLAN AND
                        THE OCCURRENCE OF THE EFFECTIVE DATE

   11.1   Conditions Precedent to Confirmation.

          The following shall be conditions precedent to confirmation of the Plan:

           (a)     the Bankruptcy Court shall have entered an Order or Orders (i) approving the
   Disclosure Statement as containing “adequate information” pursuant to section 1125 of the
   Bankruptcy Code, (ii) authorizing the solicitation of votes with respect to the Plan, (iii)
   determining that all votes are binding and have been properly tabulated as acceptances or rejections
   of the Plan, (iv) confirming and giving effect to the terms and provisions of the Plan, (vi)
   determining that all applicable tests, standards and burdens in connection with the Plan have been
   duly satisfied and met by the Debtor and the Plan, (vii) approving the Plan Documents and (viii)
   authorizing the Debtor to execute, enter into and deliver the Plan Documents, and to execute,
   implement and to take all actions otherwise necessary or appropriate to give effect to the
   transactions and transfer or revesting of assets contemplated by the Plan and the Plan Documents;

          (b)     the Confirmation Order, the Plan Documents and the Plan are each in a form and
   substance satisfactory to the Debtor and the Committee; and

         (c)    the Confirmation Order shall include determinations that all of the settlements and
   compromises contained in the Plan meet the applicable standards under section 1123(b)(3) of the
   Bankruptcy Code and Bankruptcy Rule 9019 for approval and implementation.

   11.2   Conditions Precedent to the Occurrence of the Effective Date.

           The following shall be conditions precedent to the occurrence of the Effective Date with
   respect to the Debtor’s Estate:


                                                   41
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 47 of
                                           55


           (a)    the Confirmation Order shall have been entered by the Bankruptcy Court, be in full
   force and effect and not be subject to any stay or injunction;

           (b)    the Litigation and Distribution Trustee shall have accepted, in writing, the terms of
   his service and compensation, and such terms and compensation shall have been approved by the
   Bankruptcy Court in the Confirmation Order;

          (c)     the First Round Investment shall be immediately available for disbursement from
   escrow for use in accordance with this Plan;

           (d)     the disclosures to the Committee regarding the identities and amounts advanced by
   each of the First Round Investors required by section 6.1 above shall have occurred and been made;

           (e)     the form of amendments to the charter and by-laws of the Debtor as required by
   this Plan shall be reasonably acceptable to the Committee;

          (f)     the Litigation and Distribution Trust shall have been established;

          (g)    the SPV1 shall have been established and all documents required for its acquisition
   of Bondholder Claims shall have been prepared; and,

          (h)     SPV2 shall have been established and all documents required for its acquisition of
   Series D Preferred shall have been prepared.

          (i)     Unless waived in writing by the authorized agent of the SPV1, the aggregate of the
   Subordinated Instruments 1, to be issued to Bondholders pursuant to Section 3.3.2(iii)(b) of the
   Plan, does not exceed $30,000,000.

   11.3   Waiver of Conditions.

           The Debtor, with the written concurrence of the Committee, and the Committee, may waive
   any one or more of the conditions set forth in Section 11.1 or Section 11.2 (a) through (h) in a
   writing without notice or order of the Bankruptcy Court and without notice to any other parties in
   interest. SPV1, through its authorized agent, may waive the condition set forth in Section 11.2 (i)
   in a writing to the Debtor and the Committee without notice or order of the Bankruptcy Court and
   without notice to any other parties in interest.

   11.4   Effect of Non-Occurrence of the Effective Date.

           If the Effective Date shall not occur (except as provided in Section 11.5 hereof), the Plan
   shall be null and void and nothing contained in the Plan shall: (a) constitute a waiver or release of
   any Claims against or Equity Interests in the Debtor; (b) prejudice in any manner the rights of the
   Debtor, including, without limitation, any right to seek propose a new plan; or (c) constitute an
   admission, acknowledgement, offer or undertaking by the Debtor.




                                                    42
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 48 of
                                           55


                                            ARTICLE XII.

          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

   12.1   Assumption and Rejection of Executory Contracts and Unexpired Leases.

           (a)     On the Effective Date, except to the extent inconsistent with Section 14.5, all
   executory contracts and unexpired leases of the Debtor shall be rejected pursuant to the provisions
   of section 365 of the Bankruptcy Code, except: (i) any executory contracts and unexpired leases
   that are the subject of separate motions to reject, assume or assume and assign filed pursuant to
   section 365 of the Bankruptcy Code by the Debtor before the entry of the Confirmation Order; (ii)
   agreements with third parties regarding preservation of the confidentiality of documents produced
   by the Debtor. Any Order entered post-confirmation by the Bankruptcy Court, after notice and a
   hearing, authorizing the rejection of an executory contract or unexpired lease shall cause such
   rejection to be a prepetition breach under sections 365(g) and 502(g) of the Bankruptcy Code, as
   if such relief was granted and such order was entered pre-confirmation.

           (b)     Receipt of this Plan by the counterparties to the executory contracts and unexpired
   leases of the Debtor rejected pursuant to Section 12.1(a) shall constitute adequate and sufficient
   notice that (i) any Claims arising under the contract, lease or other agreement or related thereto
   shall be treated under the Plan as General Unsecured Claims as against the Debtor that was a party
   to the contract, lease or other agreement, and (ii) the Debtor is no longer bound by, or otherwise
   obligated to perform, any such obligations, transactions, or undertakings relating thereto or arising
   thereunder.

           (c)     The Plan shall constitute a motion to reject such executory contracts and unexpired
   leases rejected pursuant to this section, and the Debtor shall have no liability thereunder except as
   is specifically provided in the Plan. Entry of the Confirmation Order by the Bankruptcy Court
   shall constitute approval of such rejections pursuant to section 365(a) of the Bankruptcy Code and
   a finding by the Bankruptcy Court that each such rejected agreement, executory contract or
   unexpired lease is burdensome and that the rejection thereof is in the best interests of the Debtor
   and its estate.

   12.2   Claims Arising from Rejection, Expiration or Termination.

           Claims created by the rejection of executory contracts and unexpired leases pursuant to this
   Plan must be filed with the Bankruptcy Court no later than thirty (30) days after the Confirmation
   Date. Any such Claims for which a proof of claim is not filed and served by the deadlines set
   forth above will be forever barred from assertion and shall not be enforceable against the
   Debtor and the Estate. Unless otherwise ordered by the Bankruptcy Court, all such Claims that
   are timely filed as provided herein shall be treated as General Unsecured Claims under the Plan
   subject to objection by the Litigation and Distribution Trustee.




                                                    43
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 49 of
                                           55


                                            ARTICLE XIII.

                                  RETENTION OF JURISDICTION

            Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy Court shall
   retain and shall have exclusive jurisdiction over any matter (a) arising under the Bankruptcy Code,
   (b) arising in or related to the Chapter 11 Case or the Plan or (c) that relates to the following:

          (i)     to hear and determine any and all motions or applications pending on the
   Confirmation Date or thereafter brought in accordance with Article XII hereof for the assumption,
   assumption and assignment or rejection of executory contracts or unexpired leases to which the
   Debtor is a party or with respect to which the Debtor may be liable;

          (ii)    to hear and determine any and all Claims and any related disputes, including,
   without limitation, the exercise or enforcement of setoff or recoupment rights, or rights against
   any third party or the property of any third party resulting therefrom or from the expiration,
   termination or liquidation of any executory contract or unexpired lease;

          (iii)    to determine any and all adversary proceedings, applications, motions and
   contested or litigated matters that may be pending on the Effective Date or that, pursuant to the
   Plan, may be instituted by the Litigation and Distribution Trustee after the Effective Date;

           (iv)    to hear and determine any objections to the allowance of Claims, whether filed,
   asserted, or made before or after the Effective Date, including, without express or implied
   limitation, to hear and determine any objections to the classification of any Claim and to allow,
   disallow or estimate any Contested Claim in whole or in part;

         (v)     to issue such orders in aid of execution of the Plan to the extent authorized or
   contemplated by section 1142 of the Bankruptcy Code;

          (vi)    to consider any modifications of the Plan, remedy any defect or omission, or
   reconcile any inconsistency in any order of the Bankruptcy Court, including, without limitation,
   the Confirmation Order;

          (vii) to hear and determine all Fee Applications and applications for allowances of
   compensation and reimbursement of any other fees and expenses authorized to be paid or
   reimbursed under the Plan or the Bankruptcy Code;

          (viii) to hear and determine all controversies, suits and disputes that may relate to, impact
   upon or arise in connection with the Plan, the Litigation and Distribution Trust Agreement, and
   any other Plan Documents or their interpretation, implementation, enforcement or consummation;

           (ix)    to hear and determine all controversies, suits and disputes that may relate to, impact
   upon or arise in connection with the Confirmation Order (and all exhibits to the Plan) or its
   interpretation, implementation, enforcement or consummation;

           (x)    to resolve any disputes concerning whether a Person or Entity had sufficient notice
   of the Chapter 11 Case, the Bar Dates, the hearing on the approval of the Disclosure Statement as

                                                    44
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 50 of
                                           55


   containing adequate information, the hearing on the confirmation of the Plan for the purpose of
   determining whether a Claim is discharged hereunder or for any other purpose;

         (xi)   to the extent that Bankruptcy Court approval is required, to consider and act on the
   compromise and settlement of any Claim or Cause of Action by, on behalf of or against the Estate;

          (xii) to determine such other matters that may be set forth in the Plan or the Confirmation
   Order, or that may arise in connection with the Plan or the Confirmation Order;

           (xiii) to hear and determine matters concerning state, local and federal taxes, fines,
   penalties or additions to taxes for which the Debtor may be liable in accordance with sections 346,
   505 and 1146 of the Bankruptcy Code;

          (xiv) to hear and determine all controversies, suits and disputes that may relate to, impact
   upon or arise in connection with any setoff and/or recoupment rights of the Debtor, Litigation and
   Distribution Trustee or any Person under the Plan;

          (xv) to hear and determine all controversies, suits and disputes that may relate to, impact
   upon or arise in connection with Causes of Action of the Debtor (including Avoidance Actions)
   commenced by the Litigation and Distribution Trustee, the Debtor, or any third parties, as
   applicable, before or after the Effective Date;

           (xvi)   to enter an order or final decree closing the Chapter 11 Case;

         (xvii) to issue injunctions, enter and implement other orders or take such other actions as
   may be necessary or appropriate to restrain interference by any Person with consummation,
   implementation or enforcement of the Plan or the Confirmation Order; and

          (xviii) to hear and determine any other matters related hereto and not inconsistent with
   chapter 11 of the Bankruptcy Code.

                                             ARTICLE XIV.

                                  MISCELLANEOUS PROVISIONS

   14.1    Satisfaction of Claims.

           Subject to the occurrence of the Effective Date, except as otherwise provided in the Plan,
   including Article VI hereof, as of the Effective Date, the Debtor shall be discharged of any debt
   and/or obligation that arose before entry of the order confirming of the Plan to the full extent provided
   by 11 U.S.C. § 1141(d); and, except as provided for in Article VI herein, all Persons shall be
   precluded from asserting against the Debtor, the Reorganized Debtor, the Litigation and
   Distribution Trustee or their respective successors or property, any other or further Claims,
   debts, rights, Causes of Action, liabilities or Equity Interests based upon any act, omission,
   transaction or other activity of any kind or nature that occurred prior to the Petition Date,
   including any Claims or Equity Interests that are not placed in a Class under the Plan.



                                                      45
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 51 of
                                           55


   14.2   Special Provisions Regarding Insurance Policies and Insured Claims.

            14.2.1     Insurance Policies. For the avoidance of doubt, the Debtor’s and Estate’s rights
   with respect to all Insurance Policies (including all Insurance Policies that may have expired prior
   to the Petition Date, all Insurance Policies in existence on the Petition Date, and all Insurance
   Policies under which the Debtor holds rights to make, amend, prosecute and benefit from claims)
   shall be deemed be transferred to the Litigation and Distribution Trust from the Effective Date
   until its dissolution.

          Notwithstanding anything to the contrary in the Plan, any Insurance Policy in effect as of
   the Effective Date shall continue in effect after the Effective Date pursuant to its terms and
   conditions. Nothing in the Plan shall relieve any insurer from performing its obligations under the
   Insurance Policies, regardless of whether such obligations arise prior to or after the Effective Date.

          Notwithstanding any default by the Debtor with respect to any of the Insurance Policies,
   nothing in this Plan shall be construed or applied to modify, impair, or otherwise affect the
   enforceability of the Insurance Policies or any coverage thereunder with regard to any claims or
   Causes of Action. The Plan shall be liberally construed to protect the interests of all creditors in
   all Causes of Action and to limit any Claims against the Estate.

           14.2.2     Notwithstanding anything to the contrary in this Plan or any Plan Supplement,
   including, but not limited to, the Litigation and Distribution Trust Agreement, nothing herein or in
   such Plan Supplement shall: (a) affect, impair, modify, or otherwise alter the terms and conditions
   of any insurance policies, including the D&O Policies, that provide coverage to Debtor’s and its
   subsidiaries’ directors and officers, including, without limitation, the priority of payments set forth
   therein or with respect to any D&O Claim; or (b) constitute a finding or conclusion that the
   proceeds of such policies are property of the Estate or otherwise subject to the control of the Debtor
   or the Litigation and Distribution Trustee. All of the Debtor’s and its subsidiaries’ directors’ and
   officers’ rights in and to such policies are hereby preserved. For the avoidance of doubt, the
   insurance policies to which this paragraph relates include the D&O Policies as defined herein.

           14.2.3     Insured Claims shall be satisfied from the proceeds of any applicable Insurance
   Policy. Insured Claims are not classified and, pursuant to Section 9.10(b), are not entitled to any
   distributions under the Plan until the relevant holder has exhausted all remedies with respect to the
   applicable Insurance Policy. To the extent an Insured Claim is not satisfied in full from the
   proceeds of the applicable Insurance Policy, any Claim remainder shall be classified in the
   applicable Class under the Plan and, if allowed, treated in accordance with the treatment of Claims
   in that Class under the Plan. Nothing in this Section 14.3.2 shall constitute a waiver of any claim,
   right or cause of action the Debtor or the Estate may hold against any Person, including any insurer.
   Pursuant to section 524(e) of the Bankruptcy Code, nothing in the Plan shall release or discharge
   any insurer from any obligations to any Person under applicable law or any policy of insurance
   under which the Debtor is an insured or beneficiary or for purposes of any insurance recovery.

   14.3   Third Party Agreements; Subordination.

          The Plan Distributions to the various classes of Claims hereunder shall not affect the right
   of any Person to levy, garnish, attach or employ any other legal process with respect to such Plan

                                                     46
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 52 of
                                           55


   Distributions by reason of any claimed subordination rights or otherwise. All such rights and any
   agreements relating thereto shall remain in full force and effect, except as otherwise compromised
   and settled pursuant to the Plan.

           Plan Distributions shall be subject to and modified by any Final Order directing
   distributions other than as provided in the Plan. The right of the Debtor or the Litigation and
   Distribution Trustee to seek subordination of any Claim pursuant to section 510 of the Bankruptcy
   Code is fully reserved, and the treatment afforded any Claim that becomes a subordinated Claim
   at any time shall be modified to reflect such subordination. Unless the Confirmation Order
   provides otherwise, no Plan Distributions shall be made on account of a subordinated Claim.

   14.4   Service of Documents.

          Any notices, requests and demands required or permitted to be provided under the Plan, in
   order to be effective, shall be in writing (including, without express or implied limitation, by
   facsimile transmission), and, unless otherwise expressly provided herein, shall be deemed to have
   been duly given or made when actually delivered or, in the case of notice by facsimile transmission,
   when received and telephonically confirmed, addressed as follows:

   if to the Debtor:

                          THE STEFFES FIRM, LLC
                          13702 Coursey Blvd., Bldg. 3
                          Baton Rouge, Louisiana 70817
                          Facsimile: (225) 751-1998
                          Attn: William E. Steffes


   if to the Committee:

                          JEFFREY D. STERNKLAR, LLC
                           26th Floor
                          225 Franklin Street
                          Boston, MA 02110
                          (617) 507-6530
                          Attn: Jeffrey D. Sternklar

                          and

                          STEWART, ROBBINS & BROWN, LLC
                          301 Main Street, Suite 1640
                          P. 0. Box 2348
                          Baton Rouge, LA 70821-2348
                          Facsimile: (225) 709-9467
                          Attn: Paul Douglas Stewart, Jr.




                                                   47
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 53 of
                                           55


   14.5    Headings.

          The headings used in the Plan are inserted for convenience only, and neither constitute a
   portion of the Plan nor in any manner affect the construction of the provisions of the Plan.

   14.6    Governing Law.

           Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy
   Code and the Bankruptcy Rules), the laws of the State of Louisiana, without giving effect to the
   conflicts of laws principles thereof, shall govern the construction of the Plan and any agreements,
   documents and instruments executed in connection with the Plan, except as otherwise expressly
   provided in such instruments, agreements or documents.

   14.7    Exemption from Transfer Taxes.

           Pursuant to section 1146 of the Bankruptcy Code, the issuance, transfer or exchange of
   notes or equity securities under or in connection with the Plan, including the creation of any
   mortgage, deed of trust, lien, pledge or other security interest, the making or assignment of any
   lease or sublease, or the making or delivery of any deed or other instrument of transfer under, in
   furtherance of, or in connection with the Plan, shall not be subject to any stamp, real estate transfer,
   mortgage recording, sales, use or other similar tax. To effectuate the terms of this Section, the
   Bankruptcy Court may enter any order necessary or appropriate to implement this provision of the
   Plan.

   14.8    Notice of Entry of Confirmation Order and Relevant Dates.

            Promptly upon entry of the Confirmation Order, the Debtor shall serve on all known parties
   in interest and holders of Claims and Equity Interests, notice of the entry of the Confirmation Order
   and all relevant deadlines and dates under the Plan, including, but not limited to, the deadline for
   filing rejection damage Claims.

   14.9    Interest and Attorneys’ Fees.

           Interest accrued after the Petition Date will accrue and be paid on Claims only to the extent
   specifically provided for in this Plan, the Confirmation Order, or as otherwise required by the
   Bankruptcy Court or by applicable law.

   14.10 Modification of the Plan.

           As provided in section 1127 of the Bankruptcy Code, modification of the Plan may be
   proposed in writing by the Debtor, with the written concurrence of the Committee, at any time
   before confirmation, provided that the Plan, as modified, meets the requirements of sections 1122
   and 1123 of the Bankruptcy Code, and the Plan Proponents shall have complied with section 1125
   of the Bankruptcy Code. The Debtor, with the written concurrence of the Committee, may modify
   the Plan at any time after confirmation and before substantial consummation, provided that the
   Plan, as modified, meets the requirements of sections 1122 and 1123 of the Bankruptcy Code and
   the Bankruptcy Court, after notice and a hearing, confirms the Plan as modified, under section
   1129 of the Bankruptcy Code, and the circumstances warrant such modifications. A holder of a

                                                     48
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 54 of
                                           55


   Claim that has accepted the Plan shall be deemed to have accepted such Plan as modified if the
   proposed alteration, amendment or modification does not materially and adversely change the
   treatment of the Claim of such holder.

   14.11 Revocation of Plan.

           The Debtor, with the written concurrence of the Committee reserves the right to revoke
   and withdraw the Plan and/or to adjourn the Confirmation Hearing prior to the occurrence of the
   Effective Date. If the Plan Proponents revoke or withdraw the Plan, or if the Effective Date does
   not occur, then the Plan and all settlements and compromises set forth in the Plan and not otherwise
   approved by a separate Final Order shall be deemed null and void and nothing contained herein
   and no acts taken in preparation for consummation of the Plan shall be deemed to constitute a
   waiver or release of any Claims against or Equity Interests in the Debtor or to prejudice in any
   manner the rights of the Debtor or the Committee or any other Person in any other further
   proceedings involving the Debtor or the Committee.

   14.12 Compliance with Tax Requirements.

           In connection with the Plan, the Debtor and the Litigation and Distribution Trustee, as
   applicable, shall comply with all withholding and reporting requirements imposed by federal, state,
   local and foreign taxing authorities.

   14.13 Binding Effect.

           The Plan shall be binding upon the Debtor, the holders of all Claims and Equity Interests,
   parties in interest, Persons and their respective successors and assigns. Except as specifically
   provided in the Plan, to the extent any provision of the Disclosure Statement or any other
   solicitation document may be inconsistent with the terms of the Plan, the terms of the Plan shall
   be binding and conclusive.

          Nothing in this Plan affects, modifies or otherwise alters the rights, claims, interests or
   defenses of the FDIC as Receiver for First NBC (the "FDIC-R") as receiver for First NBC Bank,
   a) under the terms of the Settlement Agreement, as approved by order entered on December 19,
   2017 [Doc. 297] b) against any non-Debtor person or entity or c) against any insurance policy
   under which First NBC Bank or the Debtor is named insured or any insurance policy that may
   cover any claim that is asserted by the FDIC-R or First NBC Bank or that is property of the Debtor's
   bankruptcy estate; provided further, that this sentence does not alter or affect an exculpation
   granted to an Exculpated Party for work conducted from the Petition Date to the Plan Effective
   Date under Plan Section 8.4.

   14.14 Rates.

           The Plan does not provide for the change of any rate that is within the jurisdiction of any
   governmental regulatory commission after the occurrence of the Effective Date. Where a Claim
   has been denominated in foreign currency on a proof of Claim, the Allowed amount of such Claim
   shall be calculated in legal tender of the United States based upon the conversion rate in place as
   of the Petition Date and in accordance with section 502(b) of the Bankruptcy Code.


                                                   49
Case 17-11213 Doc 558 Filed 05/03/19 Entered 05/03/19 16:29:00 Main Document Page 55 of
                                           55


   14.15 Extensions of Time.

           For cause shown, any deadlines herein which are applicable to the Debtor, its Estate, or the
   Litigation and Distribution Trust and which are not otherwise specifically extendable as provided
   in the Plan may be extended by the Bankruptcy Court.

   14.16 No Admissions.

         AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER
   PROCEEDINGS CONCERNING CAUSES OF ACTION OR THREATENED CAUSES OF
   ACTION, THIS PLAN SHALL NOT CONSTITUTE OR BE CONSTRUED AS AN
   ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR WAIVER, BUT
   RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. THIS PLAN
   SHALL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY PROCEEDING NOR
   SHALL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX,
   SECURITIES AND OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF
   CLAIMS AGAINST, AND EQUITY INTERESTS IN, THE DEBTOR IN THE CHAPTER
   11 CASE.

   Dated: May 3, 2019

                                                 Respectfully submitted by:

                                                 /s/ Barbara B. Parsons
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, LLC
                                                 13702 Coursey Boulevard, Bldg. 3
                                                 Baton Rouge, Louisiana 70817
                                                 Telephone: (225) 751-1751
                                                 Fax: (225) 751-1998
                                                 Email: bparsons@steffeslaw.com

                                                 Counsel for Debtor




                                                   50
